 

Exhibit 10.71

 

LIMITED LIABILITY COMPANY AGREEMENT

OF BR T&C BLVD., LLC

 

THIS LIMITED LIABILITY COMPANY AGREEMENT (as amended from time to time, this
“Agreement” or this “Limited Liability Company Agreement”) is made and entered
into this 30th day of June, 2014, by and between HCH 106 Town and County L.P., a
Delaware limited partnership (the “TCR Member”), and BR T&C BLVD JV MEMBER, LLC,
a Delaware limited liability company (the “BR Member”).

 

BACKGROUND INFORMATION:

 

A.           BR T&C Blvd., LLC (the “Company”) was formed effective as of June
17, 2014 by the filing of its Certificate of Formation with the Secretary of
State of Delaware.

 

B.           The TCR Member and the BR Member desire to enter into this
Agreement to reflect the current business arrangement among the Members.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the TCR Member and the BR Member hereby agree
as follows:

 

ARTICLE 1.

DEFINITIONS

 

In addition to terms defined in the body of this Limited Liability Company
Agreement, the following terms when used in this Limited Liability Company
Agreement shall have the following meanings (unless otherwise expressly provided
herein):

 

“1933 Act” has the meaning set forth in Section 16.19.

 

“Act” means the Delaware Limited Liability Company Act, as amended from time to
time.

 

“Additional Capital Contributions” means with respect to each Member, all
additional Capital Contributions made by such Member pursuant to Section 8.4.

 

“Additional Contribution Priority Return” means an amount accruing at the rate
of ten percent (10%) per annum on a Member's unreturned Additional Capital
Contributions (including all Dilution Contributions, but not Disproportionate
Contributions) less all amounts actually distributed to the Member pursuant to
Sections 9.1(b). The Additional Contribution Priority Return shall be compounded
monthly and calculated on a cumulative basis.

 

“Adjusted Capital Account Balance” means the balance, if any, in the Member’s
Capital Account as of the end of the relevant taxable year, after giving effect
to the following adjustments: (i) the Member’s Capital Account balance shall be
increased by the amounts which the Member is deemed obligated to restore
pursuant to Regulations Section 1.704-1(b)(2)(ii)(c); and (ii) the Member’s
Capital Account balance shall be decreased by the items described in Regulations
Section 1.704-1(b)(2)(ii)(d)(4), (5), and (6).

 

1

 

 

“Affiliate” means, as to any Person, (i) in the case of an individual, any
relative of such Person (i.e. a sibling of such Person, a descendant of such
Person or any of such Person’s siblings, or the spouse of any of them) and (ii)
any Entity controlling, controlled by or under common control with such Person.

 

“Bankruptcy” means, as to any Person, any of (i) the filing by the Person of a
voluntary petition or the Person otherwise initiating proceedings (A) to have
the Person adjudicated insolvent, (B) seeking an order for relief of the Person
as debtor under the United States Bankruptcy Code, (C) seeking any composition,
reorganization, readjustment, liquidation, dissolution, or similar relief under
the present or any future federal bankruptcy laws or any other present or future
applicable federal, state, or other statute or law relative to bankruptcy,
insolvency, or other relief for debtors with respect to the Person or (D)
seeking the appointment of any trustee, receiver, conservator, assignee,
sequestrator, custodian, liquidator or other similar official of the Person or
of all or any substantial part of its property; or (ii) the Person making any
general assignment for the benefit of creditors of the Person.

 

“Bluerock Transferee” has the meaning set forth in Section 12.2(a).

 

“BR Affiliate” has the meaning set forth in Section 5.16.1.

 

“BR Cost Overrun Loan” has the meaning set forth in Section 8.4.2.

 

“BR Member” has the meaning set forth in the preamble to this Agreement.

 

“BR REIT” means Bluerock Residential Growth REIT, Inc.

 

“Buy/Sell” has the meaning set forth in Section 12.6.1.

 

“Buy/Sell Closing Date” has the meaning set forth in Section 12.6.5.

 

“Capital Account” means a capital account maintained in accordance with the
rules contained in Treasury Regulations Section 1-704-1(b)(2).

 

“Capital Call” has the meaning set forth in Section 8.1.2.

 

“Capital Contribution” means the total amount of cash and the Gross Asset Value
of any property (other than cash) contributed to the Company by a Member
pursuant to terms of this Agreement (minus any liabilities related to
contributed property that the Company assumes or takes the property subject to).

 

2

 

 

“Capital Proceeds” means (i) the Company's share of the proceeds of a Capital
Transaction after subtracting (A) payment of all expenses associated with the
Capital Transaction, (B) repayment of all secured and unsecured debts of Company
required to be paid in connection with such Capital Transaction or that the
Managers determine should be paid in connection with such Capital Transaction,
(C) all amounts retained as Reserves and (D) all proceeds of the Capital
Transaction applied to repair, restoration or improvements of the Project and
(ii) any amounts included in Reserves derived from Capital Contributions and/or
Capital Transactions which the Managers determine to distribute, excluding any
Construction Recoveries (to the extent actually set aside or used to repair any
related defects or deficiencies from which the Construction Recoveries were
derived or to reimburse the TCR Member or its Affiliates for costs that they
actually incurred to repair any such related defects or deficiencies).

 

“Capital Transaction” means (i) a transaction pursuant to which the indebtedness
of the Company (whether or not secured by the Project) is refinanced or any
additional borrowing by the Company, including the Loan; (ii) a sale,
condemnation, exchange or other disposition of the Project or any part thereof;
(iii) an insurance recovery or receipt of condemnation proceeds related to the
Project; or (iv) any other transaction with respect to the Company which, in
accordance with generally accepted accounting principles, is considered capital
in nature.

 

“Certificate of Formation” means the certificate of formation of the Company
filed with the Delaware Secretary of State as required by the Act, as such
certificate of formation may be amended or amended and restated from time to
time.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Company” has the meaning set forth in the recitals to this Agreement.

 

“Company Minimum Gain” has the meaning assigned to “partnership minimum gain” in
Regulations Section 1.704-2(b)(2), as determined pursuant to Regulations Section
1.704-2(d).

 

“Completion Milestones” means, for each of the phases of the Project identified
in the table below, the date for such phase set forth in the table below, as
extended for delays resulting from Force Majeure Events of which the TCR Member
or Developer promptly notifies Owner:

 

Begin basement level concrete pours July 29, 2015 Begin framing residential
units February 24, 2016 Delivery of first residential unit September 9, 2016 All
residential units May 22, 2017

 

“Construction Recoveries” means all recoveries from subcontractors, suppliers,
insurers and similar persons in respect of construction warranty obligations,
construction defects or similar claims.

 

“Debt Service” means, for any period, principal, interest and other required
payments (including any required loan rebalancing or remargining payments,
except to the extent that such loan rebalancing is required by the Lender as a
result of a Hard Cost Overrun or Soft Cost Overrun) owing on the Loan or any
other loan to the Company, but excluding any balloon payments due at maturity.

 

3

 

 

“Default Action” has the meaning set forth in Section 6.6.

 

“Defaulting Member” has the meaning set forth in Section 8.4.4.

 

“Depreciation” means, for each taxable year, an amount equal to the
depreciation, amortization and other cost recovery deductions allowable under
the Code with respect to an asset for such taxable year, except that if the
Gross Asset Value of an asset differs from its adjusted basis for federal income
tax purposes at the beginning of such taxable year, Depreciation shall be an
amount which bears the same ratio to such beginning Gross Asset Value as the
federal income tax depreciation, amortization and other cost recovery deductions
for such taxable year bears to such beginning adjusted tax basis; provided,
however, if the adjusted basis for federal income tax purposes of an asset at
the beginning of such taxable year is zero, Depreciation shall be determined
with reference to such beginning Gross Asset Value using any reasonable method
selected by the Managers.

 

“Developer” means Maple Multi-Family Operations, L.L.C., a Delaware limited
liability company, an affiliate of the TCR Member.

 

“Development Agreement” means that certain Development Agreement between the
Company and Developer, as the same may be amended from time to time.

 

“Development Fee” has the meaning set forth in Section 5.12.3.

 

“Dilution Contributions” means any Additional Capital Contributions as to which
a Member has obtained the benefit of the 3:1 multiplier under Section 8.4.6.

 

“Disproportionate Contribution” means, in the case of the TCR Member, the
unreturned Additional Capital Contributions (other than Dilution Contributions)
of the TCR Member in excess of one-ninth of the aggregate unreturned Additional
Capital Contributions (other than Dilution Contributions) of the BR Member and,
in the case of the BR Member, the unreturned Additional Capital Contributions
(other than any Dilution Contributions) of the BR Member in excess of nine time
the aggregate unreturned Additional Capital Contributions (other than Dilution
Contributions) of the TCR Member.

 

“Disproportionate Contribution Priority Return” means (i) an amount accruing at
the rate of nine percent (9%) per annum on a Member's unreturned
Disproportionate Contributions for Remargining Payments or payment of indemnity
claims under Section 15.1 and at a rate of twenty percent (20%) per annum on a
Member's unreturned Disproportionate Contributions for purposes other than
Remargining Payments or such indemnity payments less (ii) all amounts actually
distributed to the Member pursuant to Section 9.1(a) on account of
Disproportionate Contribution Priority Return. The Disproportionate Contribution
Priority Return shall be compounded monthly and calculated on a cumulative
basis.

 

“Discretionary Changes” means any modifications or changes that the Members
agree to make to the Plans or the Project (and any applicable corresponding
changes to the Total Project Budget) that (i) are not required to complete the
construction of the Project as originally contemplated by the Plans and (ii) are
not necessitated by deficiencies in the Plans or government-mandated revisions
of the Plans or the Project (except government-mandated revisions resulting from
changes in building codes or other applicable laws after the date of this
Agreement). Discretionary Changes include, for example, upgrades/downgrades of
interior or exterior finishes, additional/fewer Project amenities, and
increases/decreases in square footage.

 

4

 

 

“Distributions” means the distributions payable (or deemed payable) to a Member.

 

“Due Date” has the meaning set forth in Section 8.1.2.

 

“Economic Interest” means a Member’s or Economic Interest Owner’s share of one
or more of the Company’s Profits and Losses and distributions of the Company’s
assets pursuant to this Limited Liability Company Agreement and the Act, but
shall not include any right to vote on, consent to or otherwise participate in
any decision of the Members or Managers.

 

“Economic Interest Owner” means the owner of an Economic Interest who is not a
Member.

 

“Entity” means any general partnership, limited partnership, limited liability
company, corporation, joint venture, trust, business trust, cooperative,
association, foreign trust or foreign business organization or other type of
entity, including any governmental unit.

 

“Fiscal Year” means the Company’s fiscal year, which shall be the calendar year.

 

“Force Majeure Event” means acts of God, war, riots, civil insurrections,
hurricanes, tornados, floods, earthquakes, epidemics or plagues, acts or
campaigns of terrorism or sabotage, interruptions to domestic or international
transportation, trade restrictions, delays caused by any governmental or
quasi-governmental entity, shortages of materials, natural resources or labor,
labor strikes, governmental prohibitions or regulations including administrative
delays in obtaining building permits, inability to obtain materials or any other
cause beyond the reasonable control of the Person seeking relief.

 

“Foreign Corrupt Practices Act” means the Foreign Corrupt Practices Act of the
United States, 15 U.S.C. Sections 78a, 78m, 78dd-1, 78dd-2, 78dd-3, and 78ff, as
amended.

 

“GC Contract” has the meaning set forth in Section 5.12.2.

 

“General Contractor” means Maple Multi-Family TX Contractor, L.L.C., a Texas
limited liability company, an affiliate of the TCR Member.

 

“Gross Asset Value” means with respect to any asset, the asset’s adjusted basis
for federal income tax purposes, except as follows:

 

(a)          The initial Gross Asset Value of any asset contributed by a Member
to the Company shall be the gross fair market value of such asset on the date of
the contribution as determined by the Managers;

 

5

 

 

(b)          The Gross Asset Values of all Company assets shall be adjusted to
equal their respective gross fair market values in accordance with Regulations
Section 1.704-1(b)(2)(iv)(g) (taking Code Section 7701(g) into account), as
determined by agreement of the Managers, as of the following times: (i) the
acquisition of an additional Membership Interest by any new or existing Member
in exchange for more than a de minimis Capital Contribution; (ii) the
distribution by the Company to a Member of more than a de minimis amount of
property as consideration for a Membership Interest; (iii) the grant of a
Membership Interest in the Company (other than a de minimis interest) as
consideration for the provision of services to or for the benefit of the Company
by a new or existing Member acting in a Member capacity or in anticipation of
being a Member; (iv) the liquidation of the Company within the meaning of
Regulations Section 1.704-1(b)(2)(ii)(g); and (v) the grant of a noncompensatory
option to acquire a Membership Interest in the Company (other than an option for
a de minimis interest); provided, however, that an adjustment pursuant to
clauses (i), (ii), (iii) and (v) shall be made only if the Managers reasonably
determine that such adjustment is necessary or appropriate to reflect the
relative economic interests of the Members in the Company;

 

(c)          The Gross Asset Value of any Company asset distributed to any
Member (taking Code Section 7701(g) into account) shall be adjusted to equal the
gross fair market value of such asset on the date of distribution as reasonably
determined by the Managers; and

 

(d)          The Gross Asset Values of Company assets shall be increased (or
decreased) to reflect any adjustments to the adjusted basis of such assets
pursuant to Code Section 732(d), 734(b) or 743(b), but only to the extent that
the adjustment is taken into account in determining Capital Accounts pursuant to
Regulations Section 1.704-1(b)(2)(iv)(m), provided that Gross Asset Values will
not be adjusted under this paragraph (d) to the extent that the Managers
determine that an adjustment under paragraph (b) above is necessary or
appropriate in connection with a transaction that would otherwise result in an
adjustment under this paragraph (d).

 

If the Gross Asset Value of an asset has been determined or adjusted pursuant to
paragraph (a), (b) (c) or (d) hereof, such Gross Asset Value shall thereafter be
adjusted by the Depreciation taken into account with respect to such asset for
purposes of computing Profits and Losses.

 

“Hard Costs” means all items under the category heading “Hard Cost” in the Total
Project Budget.

 

“Hard Cost Overrun” means, from time to time, the amount by which (i) the
aggregate Hard Costs incurred in connection with the development and
construction of the Project as of the date of measurement, excluding Hard Costs
relating to Force Majeure Events or Discretionary Changes, exceed (ii) the sum
of (A) the portion of the Total Project Budget allocated to Hard Costs (after
any reallocation among line items within the Total Project Budget allowed by
this Agreement), including the available Hard Cost contingency in the Total
Project Budget, (B) Construction Recoveries applied to payment of Hard Costs and
(C) all insurance proceeds collected as a result of casualty losses occurring
prior to the Substantial Completion to the extent applied to payment of Hard
Costs. Hard Cost Overruns include, without duplication, loan rebalancing
payments required by a Lender in connection with a Loan, but only to the extent
that such loan rebalancing payments are required by the Lender as a result of an
actual or projected Hard Cost Overrun not relating to Force Majeure Events or
Discretionary Changes. Hard Cost Overruns also include overruns resulting from
Non-Discretionary Changes but not overruns resulting from Discretionary Changes.

 

6

 

 

“Indemnitee” has the meaning set forth in Section 15.1.

 

“Initial Capital Contribution” means the initial contribution (which may be made
in multiple installments in accordance with the terms hereof) to the capital of
the Company made by a Member pursuant to this Limited Liability Company
Agreement. The Initial Capital Contributions of the Initial Members are set
forth on Exhibit A.

 

“Initial Members” means those persons identified on Exhibit A attached hereto
and made a part hereof by this reference, who have executed this Agreement.

 

“Internal Rate of Return” and “IRR” means as of any date, the internal rate of
return on the Total Investment of a Member to such date (including giving credit
for the 3:1 multiplier on the Member’s Additional Capital Contributions as may
occur under Section 8.4.6 below), calculated to be that discount rate (expressed
on a percentage basis), compounded monthly, which when applied to such Total
Investment and the corresponding Distributions with respect thereto, causes the
net present value, as of such date, of such Distributions and Total Investment
to equal zero. For this purpose, Capital Contributions and Distributions shall
be assumed to have occurred as of the first of the month nearest the actual date
such Capital Contribution or Distribution is made. The formula used to calculate
IRR shall be: (1 + monthly IRR) ^ 12-1.

 

“Land Contract” has the meaning set forth in Section 5.12.5.

 

“Lender” means Compass Bank.

 

“Limited Liability Company Agreement” or “Agreement” means this Limited
Liability Company Agreement, as amended from time to time.

 

“Liquidators” has the meaning set forth in Section 14.3.1.

 

“Loan” means the construction loan obtained by the Company for the development
of the Project in the amount of $57,000,000.00.

 

“Loan Contingency” has the meaning set forth in Section 8.1.4(a).

 

“Loan Guaranty” has the meaning set forth in Section 6.5.2.

 

“Major Decision” has the meaning set forth in Section 7.7.

 

“Management Agreement” has the meaning set forth in Section 5.15.

 

7

 

 

“Management Committee” has the meaning set forth in Section 5.4.1.

 

“Management Company” has the meaning set forth in Section 5.15.

 

“Managers” means the BR Member and the TCR Member, or any other Person(s) that
succeed such Persons in their capacities as Managers.

 

“Mandatory Developer Cost Overrun Loan” has the meaning set forth in Section
8.4.5.

 

“Member” means each of the Initial Members and each of the Persons who may
hereafter become Members. To the extent a Manager has purchased a Membership
Interest in the Company, the Manager will have all the rights of a Member with
respect to such Membership Interest, and the term “Member” as used herein shall
include a Manager to the extent it has purchased such Membership Interest in the
Company. If a Person is a Member immediately prior to the purchase or other
acquisition by such Person of an Economic Interest, such Person shall have all
the rights of a Member with respect to both its existing Membership Interest and
such purchased or otherwise acquired Economic Interest, as the case may be. The
initial Ownership Percentages associated with the Membership Interests of the
Members are set forth on Exhibit A attached hereto and incorporated herein by
reference.

 

“Member Minimum Gain” has the meaning assigned to “partner nonrecourse debt
minimum gain” in Regulations Section 1.704-2(i)(2).

 

“Member Nonrecourse Debt” has the meaning assigned to “partner nonrecourse debt”
in Regulations Section 1.704-2(b)(4).

 

“Member Nonrecourse Deductions” has the meaning assigned to “partner nonrecourse
deduction” in Regulations Section 1.704-2(i)(1).

 

“Membership Interest” means a Member’s entire interest in the Company including
such Member’s Economic Interest and the right to participate in the management
of the business and affairs of the Company, including the right to vote on,
consent to, or otherwise participate in any decision or action of or by the
Members granted pursuant to this Limited Liability Company Agreement or the Act.

 

“Net Cash Flow” means, for any period, the total annual cash gross receipts of
the Company during such period derived from Company's direct or indirect
interest in the Project and any and all sources, other than Capital
Contributions or proceeds realized as a result of a Capital Transaction during
such period, together with any amounts included in Reserves (other than Reserve
amounts derived from Capital Contributions or Capital Transactions, unless such
amounts are used to pay Debt Service, Operating Expenses or any balloon payments
on loans at maturity) from prior periods which the Managers determine to release
less (i) Debt Service for such period or any balloon payments on loans at
maturity paid during such period (other than Debt Service or balloon payments
paid from Capital Contributions or proceeds from a Capital Transaction), (ii)
the Operating Expenses of the Company paid during such period (other than
Operating Expenses paid from Capital

 

8

 

 

Contributions or proceeds from a Capital Transaction), and (iii) any increases
or replacements in Reserves (other than from Capital Contributions or proceeds
from a Capital Transaction) during such period.

 

“Non-Defaulting Member” has the meaning set forth in Section 8.4.4.

 

“Non-Development Cost Overrun” means any cost overruns with respect to Hard
Costs or Soft Costs which are attributable to Force Majeure Events, property
taxes (unless attributable to failure to achieve the Completion Milestones),
Debt Service (unless attributable to failure to achieve the Completion
Milestones) other than any balloon payments due on loans at maturity,
Discretionary Changes and/or operating deficits for the Project (unless
attributable to failure to achieve the Completion Milestones).

 

“Non-Discretionary Changes” means any modifications or changes that the Members
are required to make to the Plans or to the Project (other than Discretionary
Changes), except a government-mandated modification or change resulting from
changes in building codes or other applicable laws after the date of this
Agreement. Non-Discretionary Changes include, for example, changes to the Plans
or the constructed portions of the Project to correct design or construction
deficiencies or to implement government-mandated revisions not resulting from
changes in building codes or other applicable laws after the date of this
Agreement, or general contractor claims under the GC Contract for increased
compensation due to errors or inconsistencies in the Plans, concealed
conditions, delays or other reasons, in any such case unless resulting from a
Force Majeure Event.

 

“Nonrecourse Deductions” has the meaning assigned to it in Regulations Section
1.704-2(b)(1). The amount of Nonrecourse Deductions for a taxable year of the
Company equals the net increase, if any, in the amount of Company Minimum Gain
during that taxable year, determined according to the provisions of Regulations
Section 1.704-2(c).

 

“Notices” has the meaning set forth in Section 16.13.

 

“Offeree” has the meaning set forth in Section 12.6.2.

 

“Offeror” has the meaning set forth in Section 12.6.2.

 

“Operating Budget” has the meaning set forth in Section 5.14.2.

 

“Operating Expenses” means all cash expenditures made by the Company in
connection with owning and operating the Project or otherwise conducting its
business.

 

“Ownership Percentage” means, subject to adjustment pursuant to other provisions
of this Agreement, the Ownership Percentage of each Member as described on
Exhibit A.

 

“Person” means any individual or Entity, and the heirs, executors,
administrators, legal representatives, successors, and assigns of such “Person”
where the context so permits.

 

9

 

 

“Plans” means the plans and specifications for the Project identified in Exhibit
D, as they may be updated from time to time by (i) the mutual consent of all of
the Members, (ii) changes made by the TCR Member in accordance with Section
7.7(s) or (iii) changes made by the Developer pursuant to Section 3.2.3 of the
Development Agreement.

 

“Postal Service” has the meaning set forth in Section 16.13.

 

“Principals” means Kenneth J. Valach, Sean Rae and Scot Davis.

 

“Profits” or “Losses” means, for each for each taxable year, an amount equal to
the Company’s taxable loss or income, respectively, for such taxable year,
determined in accordance with Section 703(a) of the Code (and for this purpose,
all items of income, gain, loss, or reduction required to be stated separately
pursuant to Section 703(a)(1) of the Code shall be included in taxable income or
loss), with the following adjustments:

 

(a)          Any income of the Company that is exempt from federal income tax
and not otherwise taken into account in computing Profits or Losses shall be
added to such taxable income or loss;

 

(b)          Any expenditures of the Company described in Section 705(a)(2)(B)
of the Code, or treated as a Code Section 705(a)(2)(B) expenditures pursuant to
Regulations Section 1.704-1(b)(2)(iv)(i), and not otherwise taken into account
in computing Profits or Losses shall be subtracted from such taxable income or
loss;

 

(c)          \In the event the Gross Asset Value of any Company asset is
adjusted pursuant to paragraph (b) or (c) of the definition thereof, the amount
of such adjustment shall be taken into account as gain or loss from the
disposition of such asset for purposes of computing Profits or Losses;

 

(d)          Gain or loss resulting from any disposition of Company property
with respect to which gain or loss is recognized for federal income tax purposes
shall be computed by reference to the Gross Asset Value of the property disposed
of notwithstanding that the adjusted tax basis of such property differs from its
Gross Asset Value;

 

(e)          In lieu of the depreciation, amortization, and other cost recovery
deductions taken into account in computing such taxable income or loss, there
shall be taken into account Depreciation for the taxable year;

 

(f)          To the extent an adjustment to the tax basis of any Company asset
pursuant to Code Section 734(b) is required pursuant to Treasury Regulations
Section 1.704 1(b)(2)(iv)(m)(4) to be taken into account in determining Capital
Accounts as a result of a distribution other than a complete liquidation of
Member’s interest in the Company (within the meaning of the Code), the amount of
such adjustment shall be treated as an item of gain (if the adjustment increases
the basis of the asset) or loss (if the adjustment decreases the basis of the
asset) from the disposition of the asset and shall be taken into account for
purposes of computing Profits or Losses; and

 

10

 

 

(g)          Any items which are specially allocated pursuant to Article 10
hereof shall not be taken into account in computing Profits or Losses but shall
be determined by applying rules analogous to those set forth in paragraphs (a)
through (d) of this definition.

 

If the profit or loss for a taxable year, as adjusted in the manner provided
herein, is a positive amount, such amount shall be the Profits for such taxable
year; and if the profit or loss for a taxable year, as adjusted in the manner
provided herein, is a negative amount, such amount shall be the Losses for such
taxable year.

 

“Project” means a Class A rental apartment complex operating under the name
“Alexan CityCentre” to be constructed upon the Property, such complex to
encompass approximately 340 units and approximately 281,891 net rentable square
feet.

 

“Property” means that certain real property located in Houston, Texas which is
more particularly described in Exhibit B attached hereto and incorporated
herein, upon which the Company intends to develop the Project.

 

“Pursuit Costs” means pre-development costs with respect the Project, such as
earnest money deposits, and other related pursuit costs detailed in the Pursuit
Costs Budget and incurred in connection with the acquisition and development of
the Project.

 

“Pursuit Costs Budget” means that certain budget attached hereto as Exhibit E.

 

“Regulatory Allocations” has the meaning set forth in Section 10.3.1.

 

“Reimbursement Request” has the meaning set forth in Section 8.1.1.

 

“REIT” means a real estate investment trust as defined in Code Section 856.

 

“REIT Member” means any Member, if such Member is a REIT or a direct or indirect
subsidiary of a REIT.

 

“REIT Prohibited Transaction” has the meaning set forth in Section 5.16.3.

 

“REIT Requirements” means the requirements for qualifying as a REIT under the
Code and the Regulations.

 

“Remargining Payment” means any payment of principal on the Loan or another
mortgage loan to the Company that is (i) to cover a gap between the outstanding
balance of the Loan or such other mortgage loan and proceeds of any mortgage
loan obtained to refinance the Loan or such other mortgage loan, (ii) to meet
requirements for extension of the maturity of the Loan or such other mortgage
loan or (iii) to satisfy a remargining requirement that is part of the Loan or
such other mortgage loan.

 

“Removal Action” has the meaning set forth in Section 5.9.

 

“REOC” has the meaning set forth in Section 5.16.1.

 

11

 

 

“Representatives” means the meaning set forth in Section 5.4.1.

 

“Reserves” means with respect to any fiscal period, funds set aside or amounts
allocated to reserves for the Company during such period, which shall be
maintained in amounts deemed sufficient by the Managers for working capital,
capital expenditures, repairs, replacements and anticipated expenditures for
paying taxes, insurance, debt service or other costs or expenses incident to the
ownership of the Project or the operation of the Company’s business.

 

“Soft Cost(s)” means all items under the category heading “Soft Cost” in the
Total Project Budget. Soft Costs include, without limitation, architectural and
engineering fees and legal fees incurred by the Company.

 

“Soft Cost Overrun” means, from time to time, the amount by which (i) the
aggregate Soft Costs incurred in connection with the development and
construction of the Project as of the date of measurement, excluding Soft Costs
relating to Force Majeure Events, property taxes (unless attributable to failure
to achieve the Completion Milestones), Debt Service (unless attributable to
failure to achieve the Completion Milestones) other than any balloon payments
due on loans at maturity, Discretionary Changes and/or operating deficits for
the Project (unless attributable to failure to achieve the Completion
Milestones), exceed (ii) the sum of (A) the portion of the Total Project Budget
allocated to Soft Costs (after any reallocation among line items within the
Total Project Budget allowed by this Agreement), including the available Soft
Cost contingency in the Total Project Budget, (B) Construction Recoveries
applied to payment of Soft Costs and (C) all insurance proceeds collected as a
result of casualty losses occurring prior to the Substantial Completion to the
extent applied to payment of Soft Costs. Soft Cost Overruns include, without
duplication, loan rebalancing payments required by a Lender in connection with a
Loan, but only to the extent that such loan rebalancing payments are required by
the Lender as a result of an actual or projected Soft Cost Overrun not relating
to Force Majeure Events, property taxes (unless attributable to failure to
achieve the Completion Milestones), Debt Service (unless attributable to failure
to achieve the Completion Milestones) other than any balloon payments due on
loans at maturity, Discretionary Changes and/or operating deficits for the
Project (unless attributable to failure to achieve the Completion Milestones).
Soft Cost Overruns includes overruns resulting from Non-Discretionary Changes
but excludes overruns resulting from Discretionary Changes.

 

“Substantial Completion” means (i) the architect for the Project has certified
that the construction of the Project has been substantially completed in
accordance with the Plans (subject to completion of punch list items estimated
to cost not more than $200,000) and (ii) a certificate of occupancy has been
issued by the City of Houston for the entire Project.

 

“taxable year” means a Fiscal Year or other period for which the Code or the
Regulations requires Profits and Losses to be determined and allocated to the
Members for federal income tax purposes.

 

12

 

 

“TCR Change of Control” shall be deemed to have occurred if, at any time prior
to Substantial Completion, none of the Principals or another Person reasonably
acceptable to the BR Member continues to be actively involved in the Project and
able to perform his or her responsibilities as a representative of the TCR
Member.

 

“TCR Cost Overrun Loan” has the meaning set forth in Section 8.4.2.

 

“TCR Guarantors” means CFP Residential, L.P., a Texas limited partnership, CFH
Maple Residential Investor, L.P., a Texas limited partnership, VF MultiFamily
Holdings, Ltd., a Texas limited partnership, VF Residential, Ltd., a Texas
limited partnership, and Maple Residential, L.P., a Delaware limited
partnership.

 

“TCR Indemnified Party” has the meaning set forth in Section 5.9.

 

“TCR Member” has the meaning set forth in the preamble to this Agreement.

 

“TCR Transferee” has the meaning set forth in Section 12.2(b).

 

“Total Investment” means the sum of the aggregate Capital Contributions made by
a Member.

 

“Total Project Budget” means the final budget annexed hereto as Exhibit C, as it
may be updated from time to time by the mutual consent of all of the Members or
to allow for reallocation of line items by the TCR Member or the Developer in
accordance with Section 5.14 of this Agreement or Section 4.2 of the Development
Agreement.

 

“Transfer” has the meaning set forth in Section 12.1.

 

“Treasury Regulations” or “Regulations” means the Income Tax Regulations
promulgated under the Code, as amended from time to time (including
corresponding provisions of succeeding regulations).

 

“Valuation Amount” has the meaning set forth in Section 12.6.2.

 

“UBTI” has the meaning set forth in Section 5.16.2.

 

ARTICLE 2.

FORMATION OF COMPANY

 

2.1           Formation. On June 17, 2014, the Company was formed as a Delaware
limited liability company by executing and delivering the Certificate of
Formation to the Secretary of State of Delaware in accordance with the
provisions of the Act.

 

2.2           Name. The name of the Company is BR T&C Blvd., LLC. The Company
may do business under that name and under any other name or names which the
Members select. If the Company does business under a name other than that set
forth in its Certificate of Formation, then the Company shall file a trade name
certificate as required by law.

 

13

 

 

2.3           Principal Place of Business. The principal place of business of
the Company is 820 Gessner Road, Suite 760, Houston, Texas 77024. The Company
may locate its places of business at any other place or places as the Managers
may from time to time deem advisable.

 

2.4           Registered Office and Registered Agent. The Company’s initial
registered office and the name of its initial registered agent shall be as set
forth in the Certificate of Formation. The registered office and registered
agent may be changed from time to time by filing the address of the new
registered office and/or the name of the new registered agent with the Secretary
of State of Delaware pursuant to the Act.

 

2.5           Term. The term of the Company commenced on the date the
Certificate of Formation was filed with the Secretary of State of Delaware and
shall continue thereafter in perpetuity unless earlier dissolved in accordance
with the provisions of this Limited Liability Company Agreement or the Act.

 

ARTICLE 3.

BUSINESS OF COMPANY

 

3.1           Permitted Businesses. The business of the Company shall be:

 

(a)          To acquire, develop, sell, exchange, construct, improve, subdivide,
mortgage, lease, maintain, transfer, operate, own as an investment and/or
otherwise engage in all general business activities related or incidental to the
ownership and development of the Property and the Project; and

 

(b)          To engage in all activities necessary, customary, convenient, or
incident to any of the foregoing.

 

The Members and the Managers acknowledge that the Project is to be developed and
held for investment with the intent of maximizing the return to the Members, but
such investment intent shall not preclude a disposition of the Project
consistent with the terms of this Agreement. The Members acknowledge that the
current business plan for the Company does not contemplate a sale of the Project
at a specific date.

 

ARTICLE 4.

NAMES AND ADDRESSES OF INITIAL MEMBERS

 

The names and addresses of the Initial Members are set forth on Exhibit A
attached hereto and by this reference made a part hereof.

 

14

 

 

ARTICLE 5.

RIGHTS AND DUTIES OF MANAGERS

 

5.1           Management. The business and affairs of the Company shall be
managed by its Managers, subject to the participation of the Management
Committee as provided in other provisions of this Agreement. Except for
situations in which the approval of the Members is expressly required by this
Agreement or by nonwaivable provisions of applicable law or as otherwise set
forth in this Agreement, the Managers shall have full and complete authority,
power and discretion to manage and control the business, affairs and properties
of the Company, to make all decisions regarding those matters and to perform any
and all other acts or activities customary or incident to the management of the
Company’s business. Unless authorized to do so by this Agreement or by the
Managers or the Management Committee, no attorney-in-fact, employee or other
agent of the Company shall have any power or authority to bind the Company in
any way, to pledge the Company’s credit or to render the Company pecuniarily
liable for any purpose. No Member shall have any power or authority to bind the
Company unless the Member has been authorized by the Managers or the Management
Committee to act as an agent of the Company in accordance with the previous
sentence. The day-to-day administration and management of the development and
construction of the Project will be delegated to the Developer pursuant to the
terms, conditions and obligations of the Development Agreement. In addition, the
Managers hereby delegate to the TCR Member the authority (without further
approval by the Managers or the Management Committee) to implement any Operating
Budget approved in accordance with the terms of this Limited Liability Company
Agreement.

 

5.2           Number and Tenure. The Company shall have two (2) Managers, and BR
Member and the TCR Member shall serve as the initial Managers. Each Manager
shall hold office until its successor shall have been elected and qualified or
until its earlier resignation or removal.

 

5.3           Certain Powers of Managers. Subject to receipt of the applicable
approvals under Sections 5.4 and 7.7 below, the Managers shall have power and
authority, on behalf of the Company:

 

(a)          To cause Company to acquire the Property, to close on the Loan and
to construct and develop the Project.

 

(b)          To invest any Company funds (by way of example but not limitation)
in time deposits, short-term governmental obligations, or other investments,
provided the funds in any such investment vehicle (other than governmental
obligations or an investment vehicle that holds only governmental obligations)
are insured by the Federal Deposit Insurance Corporation (or its successor or
replacement).

 

(c)          To execute all instruments and documents, including, without
limitation, checks, drafts, notes and other negotiable instruments; purchase and
sale agreements; mortgages or deeds of trust; security agreements; financing
statements; deeds, contracts, settlement statements, agreements, affidavits and
any other documents providing for the acquisition, mortgage or disposition of
the Company’s property; assignments; bills of sale; leases; and any other
instruments or documents necessary, in the opinion of the Managers, to the
business of the Company.

 

15

 

 

(d)          To purchase liability and other insurance to protect employees,
officers, property and business.

 

(e)          Subject to Section 5.14, to employ accountants, engineers,
architects, surveyors, attorneys, managing agents, leasing agents, and other
experts to perform services for the Company and to compensate them from Company
funds.

 

(f)          To enter into any and all other agreements on behalf of the
Company, with any other Person for any purpose, in such forms as the Managers
may approve.

 

(g)          To create offices and designate officers, who need not be Members.
Any such persons appointed to be officers of the Company may or may not be
employees of the Company, any Member, or any Affiliate thereof. Any officers so
appointed shall have such authority and perform such duties as the Managers may,
from time to time, expressly delegate to them in writing and the officers so
appointed shall serve at the pleasure of the Managers.

 

(h)          To borrow money for the Company from banks, other lending
institutions, Managers, Members, or Affiliates of the Managers or Members on
such terms as the Managers deem appropriate and, in connection therewith, to
hypothecate, encumber and grant security interests in the assets of the Company
to secure repayment of the borrowed sums.

 

(i)          To subdivide the Property or portions thereof.

 

(j)          To do and perform all other acts as may be necessary or appropriate
to the conduct of the Company’s business, to the extent such acts are not
reserved unto the Members pursuant another provision of this Agreement,
including Section 7.7.

 

5.4           Management Committee.

 

5.4.1           The Managers and Members hereby establish a management committee
(the “Management Committee”) for the Company for the purpose of the Managers
considering and approving actions pursuant to Section 5.3. The Management
Committee shall consist of four (4) individuals, each appointed to act as a
representative of the Manager that appointed him or her (the “Representatives”)
as follows: (i) BR Member, or its successor as Manager, shall be entitled to
designate two (2) Representatives to represent it as Manager and (ii) TCR
Member, or its successor as Manager, shall be entitled to designate two (2)
Representatives to represent it as Manager. The initial members of the
Management Committee are set forth on Exhibit A.

 

16

 

 

5.4.2           Each Representative as a member of the Management Committee,
subject to this Section 5.4.2, shall hold office until death, resignation or
removal at the pleasure of the Manager that appointed him or her. Any
Representative may resign at any time by giving written notice to the Manager
that appointed such Representative. The resignation of any Representative shall
take effect upon receipt of notice thereof by such Manager or at such later time
as shall be specified in such notice; and, unless otherwise specified therein,
the acceptance of such resignation shall not be necessary to make it effective.
A Representative shall also cease to be a member of the Management Committee
upon the resignation or removal as a Manager of the Company of the Manager that
appointed such Representatives. If a vacancy occurs on the Management Committee,
the Manager with the right to appoint and remove such vacating Representative
shall appoint his or her successor. A Manager shall lose its right to have its
Representatives vote on any item as of the date on which such Manager ceases to
be a Manager, including by means of removal under Section 5.9 or as otherwise
provided in this Agreement. If the BR Member transfers all or a portion of its
Membership Interest to a transferee permitted by Section 12.2(a)), such
transferee shall automatically, and without any further action or authorization
by any Manager or Member, succeed to the rights and powers of the BR Member
under this Section 5.4 as may be agreed to between the BR Member which is
transferring the Membership Interest, on the one hand, and the permitted
transferee to which the Membership Interest is being transferred, on the other
hand, including the shared or unilateral right to appoint the Representatives
that the BR Member was theretofore entitled to appoint pursuant to this Section
5.4. If the TCR Member transfers all or a portion of its Membership Interest to
a transferee permitted pursuant to Section 12.2(b), such permitted transferee
shall automatically, and without any further action or authorization by any
Manager or Member, succeed to the rights and powers of the TCR Member under this
Section 5.4 as may be agreed to between the TCR Member which is transferring the
Membership Interest, on the one hand, and the permitted transferee to which the
Membership Interest is being transferred, on the other hand, including the
shared or unilateral right to appoint the Representatives that the TCR Member
was theretofore entitled to appoint pursuant to this Section 5.4.

 

5.4.3           The Management Committee shall meet at least once every quarter
(unless waived by mutual agreement of the Managers) and as otherwise required.
The only Representatives required to constitute a quorum for a meeting of the
Management Committee shall be one (1) Representative appointed by BR Member and
one (1) Representative appointed by TCR Member; provided, however, if any
Representative fails to attend any meeting and as a result thereof the
Management Committee is unable to obtain a quorum, and thereafter such
Representative fails to agree to reschedule and attend any such meeting within
15 days after receipt of written notice that the Management Committee was unable
to obtain a quorum, then a quorum can be obtained without the attendance of a
Representative of the Manager who selected the absent Representative.

 

17

 

 

5.4.4           Each of the two (2) Representatives appointed by BR Member shall
be entitled to cast one (1) vote on any matter that comes before the Management
Committee and each of the two (2) Representatives appointed by TCR Member shall
be entitled to cast one (1) vote on any matter that comes before the Management
Committee; provided, however, that from and after the admission of BR REIT as a
direct or indirect owner of the BR Member and the BR Member delivering notice to
the TCR Member that such admission has been complete, each of the two (2)
representatives appointed by the BR Member shall be entitled to cast two (2)
votes on any matter that comes before the Management Committee. Approval by the
Management Committee of any matter (other than matters which are Major Decisions
under Section 7.7 or which may be made unilaterally by a Member, but only as
expressly set forth in this Agreement) shall require the affirmative vote of at
least a majority of the votes of the Representatives then in office voting at a
duly held meeting of the Management Committee.

 

5.4.5           Any meeting of the Management Committee may be held by telephone
conference call, video conference or through similar communications equipment by
means of which all persons participating in the meeting can communicate with
each other. Participation in a telephonic and/or video conference meeting held
pursuant to this Section 5.4.5 shall constitute presence in person at such
meeting.

 

5.4.6           Any action required or permitted to be taken at a meeting of the
Management Committee may be taken without a meeting, without prior notice and
without a vote if a consent or consents in writing, setting forth the action so
taken, shall be signed by Representatives having not less than the minimum
number of votes that would be necessary to authorize or take such action at a
meeting at which all Representatives entitled to vote thereon were present and
voted. All consents shall be filed with the minutes of the proceedings of the
Management Committee.

 

5.4.7           A member of the Management Committee may act solely in the self
interest of the Manager that appointed such member. A member of the Management
Committee will have no obligation to consider the interests of the Company or
any Member or Manager other than the Manager that appointed such member, nor
will a member of the Management Committee have any fiduciary duty, duty or
loyalty, duty of good faith, duty to disclose or other duty or obligation
whatsoever to the Company or any Member or Manager other than the Manager that
appointed such member. In considering the interest of the Manager that appointed
such member, a member of the Management Committee may take into account the
Manager’s interest as a Member or a Manager or both. To the maximum extent
permitted under applicable law, each of the Company, the Members and the
Managers hereby waives all duties and obligations, including any fiduciary duty,
duty or loyalty, duty of good faith, duty to disclose or other duty or
obligation, that a member of the Management Committee otherwise would have to it
to the extent such duties and obligations are inconsistent with this Section
5.4.7.

 

18

 

 

5.5           Limitation of Liability. No Member, Manager or Representative has
guaranteed, nor shall any of them have any obligation with respect to, the
return of a Member’s Capital Contributions or profits from the operation of the
Company. Each Member, Manager or Representative shall be entitled to rely on
information, opinions, reports or statements, including but not limited to
financial statements or other financial data prepared or presented in accordance
with the provisions of the Act. No Member, Manager or Representative shall be
liable to the Company or to any of the others of them for negligence or for
mistakes of judgment or losses or liabilities due to such negligence or for
mistakes of judgment or to the negligence, dishonesty, unlawful acts or bad
faith of any employee, broker or other agent, accountant, attorney, other
professional or person employed by the Company provided that such person was
selected, engaged, retained and supervised by such Member, Manager or
Representative, as applicable, without gross negligence. No Member, Manager or
Representative shall have any liability to the Company or to any of the other of
them for any loss suffered by the Company which arises out of any action or
inaction of such Member, Manager or Representative if, prior thereto, such
Member, Manager or Representative, in good faith, determined that such course of
conduct was within the authority allowed to it by this Agreement and such course
of conduct did not constitute fraud, willful misconduct, a material breach of
this Agreement or gross negligence.

 

5.6           Managers and Representatives Have No Exclusive Duty to Company. A
Manager or Representative shall not be required to manage the Company as his,
her or its sole and exclusive function and he, she or it may have other business
interests and may engage in other activities in addition to those relating to
the Company. Neither the Company nor any Member shall have any right, by virtue
of this Limited Liability Company Agreement, to share or participate in such
other investments or activities of a Manager or Representative or to the income
or proceeds derived therefrom. A Manager or Representative shall incur no
liability to the Company or to any of the Members as a result of engaging in any
other business or venture. Nothing in this Section 5.6 limits the responsibility
of a Representative to the Manager that appointed such Representative.

 

5.7           Bank Accounts. The Managers may from time to time open bank
accounts, brokerage accounts and other accounts in the name of the Company, and
the Managers shall be the sole signatory thereon, unless the Managers determine
otherwise.

 

5.8           Resignation. Any Manager of the Company may resign at any time by
giving written notice to the Members of the Company. The resignation of any
Manager shall take effect upon receipt of notice thereof or at such later time
as shall be specified in such notice; and, unless otherwise specified therein,
the acceptance of such resignation shall not be necessary to make it effective.
The resignation of a Manager shall also constitute the resignation of such
Manager’s Representatives on the Management Committee. The resignation of a
Manager who is also a Member shall not affect the Manager’s rights as a Member
and shall not constitute a withdrawal of a Member.

 

19

 

 

5.9           Removal of Managers. At a meeting called expressly for that
purpose, a Manager may be removed, by the affirmative vote of all Members
(excluding the Membership Interest of BR Member or its permitted transferee in
the event BR Member or its permitted transferee, or an Affiliate of any of them,
is the subject of such removal vote and excluding the Membership Interest of TCR
Member or its permitted transferee in the event TCR Member or its permitted
transferee, or an Affiliate of any of them, is the subject of such removal
vote), but only in the event of any of the following (each a “Removal Action”):
(i) a material breach of this Agreement (but expressly excluding failure to make
an Additional Capital Contribution) on the part of such Manager (either as a
Manager or as a Member), which breach shall continue uncured for thirty (30)
calendar days after the giving of written notice thereof to such Manager by a
Member specifying the nature of such breach or, if more than thirty (30) days is
reasonably required to cure such breach and if the defaulting Manager commences
to cure within the original thirty (30) day cure period and diligently continues
to cure such breach, such additional time as is reasonably necessary to cure the
breach not to exceed an additional thirty (30) days; (ii) fraud, gross
negligence or willful misconduct on the part of such Manager in management of
the business or affairs of the Company; (iii) Bankruptcy of such Manager; (iv)
willful misappropriation of Company funds by the Manager; (v) the transfer of a
Membership Interest or a direct or indirect ownership interest in the Manager in
violation of this Agreement or, in the case of the TCR Member, the occurrence of
a TCR Change of Control in violation of this Agreement; (vi) the Manager’s
withdrawal as a Member in violation of the Agreement; (vii) failure of such
Manager (as a Member) to fund any Initial Capital Contribution required of it
under Section 8.1 or any Mandatory Developer Cost Overrun Loan, TCR Cost Overrun
Loan or BR Cost Overrun Loan required of it and, in any such case, continuation
of such failure for thirty (30) days; or (viii) in the case of a Manager
designated by the TCR Member, the termination of the Development Agreement or
the GC Contract as a result of an event of default by the Developer or the
General Contractor thereunder. The removal of a Manager shall also constitute
the removal of Representatives on the Management Committee appointed by such
Manager. The removal of a Manager who is also a Member shall not affect the
Manager’s rights as a Member and shall not constitute a withdrawal of the
Manager as a Member. If the TCR Member is removed as a Manager as a result of
any Removal Action, (x) the Developer may be terminated as the developer under
the Development Agreement, (y) the General Contractor may be terminated as the
general contractor under the GC Contract and (z) if the removal occurs before
Substantial Completion, the TCR Member will no longer be entitled to receive any
portion of the promote otherwise payable under Section 9.1 (i.e. the 20% share
payable under subsection (h) thereof, the 30% share payable under Section (i)
thereof and the 50% share payable under subsection (j) thereof) but rather, from
and after such removal, shall only share in distributions as a Member based on
its Ownership Percentage in the amount distributed (including the amount that
otherwise would have constituted the promote). In any instance where the TCR
Member is removed as Manager and/or the Developer is removed as developer under
the Development Agreement and/or the General Contractor is terminated as the
general contractor under the GC Contract, regardless of the cause of such
removal or termination, the BR Member shall cause the TCR Member, the TCR
Guarantors and/or any Affiliate of the TCR Member that executed a Loan Guaranty
or any other guaranty or indemnity agreement for a loan to the Company to be
released in full from such Loan Guaranty or other guaranty or indemnity
agreement; provided, that, if the BR Member is unable to obtain such release
despite its commercially reasonable efforts to do so, the BR Member and
Affiliates of the BR Member reasonably acceptable to the TCR Member shall be
obligated to indemnify and hold harmless the TCR Member, the TCR Guarantors
and/or any such Affiliate (each, a “TCR Indemnified Party”), pursuant to an
indemnification agreement in form and substance reasonably satisfactory to the
TCR Indemnified Parties, without prejudice to any other indemnification right
under Sections 15.1 and 15.2, for any amount paid by the TCR Indemnified Parties
under such Loan Guaranty or other guaranty or indemnity agreement and actual
losses and expenses (including reasonable attorney’s fees and costs) incurred by
the TCR Indemnified Parties in defending against a claim for performance under
such Loan Guaranty or other guaranty or other guaranty or indemnity agreement,
except to the extent (i) the TCR Indemnified Parties are separately obligated to
the Company or the BR Member, without right of reimbursement, under a written
agreement for the amount sought to be recovered under such Loan Guaranty or
indemnity agreement or (ii) the amount sought to be recovered would never be
collectible from, or claimed against, the Company but for the fraud, willful
misconduct or gross negligence by the TCR Indemnified Parties; provided,
however, that the BR Member and its Affiliates shall not be obligated to
indemnify the TCR Indemnified Parties if (x) the Developer, the General
Contractor or the TCR Member was removed as a result of a Removal Action
described in any of clauses (ii), (iii), (iv), (v), (vi), (vii) or (viii) above
or (y) with respect to any action taken by the BR Member after the date of
removal, the TCR Member has expressly approved of or consented to the action
taken by BR Member in writing within two (2) business days following the receipt
of written notice from BR Member that BR Member intends to take such action (and
if the TCR Member has not affirmatively responded to BR Member by the end of
such two (2) business day period, the TCR Member shall be deemed to have
expressly disagreed with the action).

 

20

 

 

5.10         Vacancies. Any vacancy occurring for any reason in the number of
Managers of the Company may be filled by the affirmative vote of all Members
(excluding the Membership Interest of BR Member or its permitted transferee to
the extent the vacancy results from BR Member or its permitted transferee, or an
Affiliate of any of them, being removed as Manager and excluding the Membership
Interest of TCR Member or its permitted transferee to the extent the vacancy
results from TCR Member or its permitted transferee, or an Affiliate of any of
them, being removed as Manager). A Manager elected to fill a vacancy shall hold
office until its successor shall be elected and shall qualify or until its
earlier resignation or removal.

 

5.11         Salaries. The salaries and other compensation, if any, of the
Managers shall be fixed from time to time by an affirmative vote of all the
Members, and no Manager shall be prevented from receiving a salary or other
compensation by reason of the fact that it is also a Member of the Company. The
salaries and other compensation, if any, of a Representative or any officer of
the Company shall be fixed from time to time by an affirmative vote of all the
Members.

 

5.12         Development and Development Fee.

 

5.12.1         Development Agreement. The Company and Developer have entered
into a mutually agreed form of Development Agreement to govern the rights and
responsibilities of the Company and Developer with respect to the development
and construction of the Project, including a Development Fee payable to
Developer as described below. Developer will cause the Project to be constructed
in accordance with the terms of the Development Agreement.

 

5.12.2         General Contractor. The Company has engaged the General
Contractor pursuant to a “cost plus fee” contract for construction of the
Project (the “GC Contract”). The fee payable to the General Contractor
thereunder is five percent (5%) of the Hard Costs in the Total Project Budget.

 

21

 

 

5.12.3         Development Fee. Under and subject to the Development Agreement,
Developer will be entitled to earn a fee (the “Development Fee”) equal to three
percent (3%) of the Total Project Budget (exclusive of the Development Fee). The
Development Fee shall compensate Developer for all development management and
project management services (including project accounting and financial
reporting) required to achieve Substantial Completion. The Development Fee shall
be paid on a proportional basis (based on the percentage of the construction
completed) from draws against Capital Contributions (until the Initial Capital
Contributions are funded) and the Loan or, to the extent not funded from those
sources, other existing available funds of the Company or, upon Final
Completion, Additional Capital Contributions; provided, however, that no portion
of the Development Fee shall be paid from the initial Capital Contributions made
for the acquisition of the Property and payment of Pursuit Costs.

 

5.12.4         Development Information. During the construction process, the TCR
Member will provide or cause the Developer to provide to the Company and BR
Member copies of all draw-related information for the Loan, including but not
limited to monthly copies of the construction draws and construction draws top
sheets with budget-versus-actual information, plus full physical access to the
Property and all documentation of the Company in connection with the development
and construction of the Project.

 

5.12.5         Developer Contribution. For no additional charge or credit to the
TCR Member’s Capital Account, TCR Member shall convey or cause Developer or its
Affiliates to convey to the Company all of (i) ownership and contract rights in
and to the Property and/or purchase agreements related to the Property held by
TCR Member or Developer or their Affiliates, including but not limited to rights
to acquire the Property in accordance with the various existing purchase
agreements related to the acquisition of the Property (together, the “Land
Contract”), (ii) all design and construction plans for the Project (at
Developer’s actual cost, free and clear of all liabilities) and (iii) all other
tangible and intangible rights associated with the Project held by TCR Member or
Developer or their Affiliates.

 

5.12.6         BR Member’s Owner Representative. The BR Member will be entitled
to staff the Project, at the expense of the Company, with an owner’s
representative throughout the construction period to oversee, supervise and
assist the Developer in the administration of the Project as needed by the
Developer. The reasonable cost of the owner’s representative, which shall not
exceed $50,000, will be capitalized into the Total Project Budget and paid from
the construction draws to the extent approved by Lender (or, to the extent not
so paid, added to the Capital Account of the BR Member and set off on a dollar
for dollar basis amounts owed for the owner’s representative).

 

22

 

 

5.12.7         Warranties. TCR Member shall cause the General Contractor to
warrant to the Company the construction of the Project for twelve (12) months
after the Certificate of Occupancy is received for the Project such that the
General Contractor must promptly correct and repair, at its sole cost and
expense to the extent not allowed as a reimbursable cost under the GC Contract,
all defects discovered during such twelve (12) month period. The Company may not
assign such warranty by TCR Member or the General Contractor, but any
subcontractor warranties may be assigned by the Company to any third party who
purchases the Project from the Company during such period as the subcontractor
warranties continue.

 

5.13         Limit on Construction Warranties. While Developer and, to an
extent, the TCR Member will act as the representative of the Company in dealings
with and supervision of the architect, engineer and other design professionals
for the Project and the contractors, subcontractors, suppliers, materialman and
artisans engaged in connection with the Project, except as provided in Section
5.12.7, the TCR Member will not be obligated to provide any warranty of
construction nor will the TCR Member be liable for errors in design, any
departure from the plans and specifications or any other construction defect in
the Project. Neither the TCR Member nor any of its Affiliates (except as
provided in the GC Contract in respect of the General Contractor and the
Development Agreement in respect of the Developer) is a guarantor of the work of
any architect, engineer or other design professional or the work of any
contractor, subcontractor, supplier, materialman or artisan engaged in
connection with the Project. NEITHER THE TCR MEMBER NOR ANY OF ITS AFFILIATES
(EXCEPT AS PROVIDED IN THE GC CONTRACT IN RESPECT OF THE GENERAL CONTRACTOR AND
THE DEVELOPMENT AGREEMENT IN RESEPCT OF THE DEVELOPER) WILL BE RESPONSIBLE FOR
ERRORS IN DESIGN OF THE PROJECT OR FOR CONSTRUCTION DEFECTS. UNDER NO
CIRCUMSTANCE WILL THE TCR MEMBER OR ANY OF ITS AFFILIATES BE RESPONSIBLE FOR
INCIDENTAL OR CONSEQUENTIAL DAMAGES SUFFERED BY THE COMPANY OR ANOTHER MEMBER OR
MANAGER AS A RESULT OF DEFECTS IN DESIGN OR CONSTRUCTION OF THE PROJECT,
INCLUDING ANY LOSS IN REVENUES, EXCESS CARRYING COSTS, ANY LOSS OF
OPPORTUNITIES, ANY LIABILITY TO OTHER PERSONS FOR LOSS, INJURY OR DAMAGE TO
PERSONS OR PROPERTY OR DEATH, OR ANY DAMAGE TO THE PROJECT. The Company retains
the risk of (a) adequacy of all plans and specifications and compliance of plans
and specifications with applicable laws and (b) subject to the Company’s rights
under the GC Contract and the Development Agreement, conformance of construction
with the applicable plans and specifications, applicable laws and sound building
practices. THE TCR MEMBER SPECIFICALLY DISCLAIMS ALL WARRANTIES, INCLUDING ANY
WARRANTY OF MERCHANTABILITY, HABITABILITY OR GOOD AND WORKMANLIKE CONSTRUCTION
AND WARRANTIES OF FITNESS FOR USE OR ACCEPTABILITY FOR THE PURPOSE INTENDED, AND
THE COMPANY AND THE OTHER MEMBERS AND MANAGERS WAIVE ALL BASIS FOR RECOVERY OR
REIMBURSEMENT (INCLUDING ANY GROUND FOR RECOVERY BASED ON NEGLIGENCE OR STRICT
LIABILITY), TO THE EXTENT THE SAME WOULD ALLOW GREATER RECOURSE THAN PROVIDED IN
THIS SECTION 5.13 AGAINST THE TCR MEMBER OR ANY AFFILIATE OF THE TCR MEMBER
(EXCEPT AS PROVIDED IN THE GC CONTRACT IN RESPECT OF THE GENERAL CONTRACTOR OR
THE DEVELOPMENT AGREEMENT IN RESPECT OF THE DEVELOPER). Nothing in this Section
5.13 limits (i) the responsibility of the General Contractor under its GC
Contract with the Company, (ii) the responsibility of the Developer under the
Development Agreement, (iii) the TCR Member’s obligation to make Mandatory Cost
Overrun Loans and/or TCR Cost Overruns Loans or (iv) the responsibility of the
TCR Guarantors under the Guaranty Agreement from the TCR Guarantors to the
Company and the BR Member.

 

23

 

 

5.14         Total Project Budget and Operating Budget.

 

5.14.1         Total Project Budget. The Members have attached the Total Project
Budget to this Agreement as Exhibit C. The Total Project Budget may be modified
only (i) as may be agreed to by the Members pursuant to Section 7.7, (ii) by the
TCR Member to reallocate savings in a line item within the Total Project Budget
to another line item within the Total Project Budget or (iii) as allowed by
Section 4.2 of the Development Agreement.

 

5.14.2         Operating Budget. Other than with respect to the development and
construction of the Project, the Company shall operate the Project under a
business plan and an annual operating budget (each, an “Operating Budget”)
commencing for the period beginning as of the date of issuance of a certificate
of occupancy for any of the residential units in the Project. The TCR Member
shall deliver to the Members for approval the initial proposed Operating Budget
for the remainder of the Fiscal Year beginning as of the date of issuance of a
certificate of occupancy for any of the residential units in the Project not
later than forty-five (45) days before the beginning of that period. The
Operating Budget for each Fiscal Year thereafter shall be proposed by the
Management Company, after which the TCR Member shall review the Operating Budget
as proposed by the Management Company and deliver it to the Management Committee
with it recommendations by not later than November 1st of the preceding Fiscal
Year or 10 days after receipt of the proposed Operating Budget from the
Management Company, which ever is later. After the Operating Budget has been
approved, the TCR Member may implement it on behalf of Company and may incur the
expenditures and obligations therein provided. No material changes or departures
from any item in an approved Operating Budget shall be made by the TCR Member
without the prior approval of the BR Member. If an Operating Budget has not been
approved by January 1st of any Fiscal Year, the Company shall continue to
operate the Project under the Operating Budget for the previous Fiscal Year with
such adjustments as may be necessary to reflect deletion of non-recurring
expense items set forth in the previous Operating Budget and positive or
negative adjustments in insurance costs, taxes, utility costs and Debt Service
payments. The TCR Member shall promptly advise and inform the BR Member of any
transaction, notice, event or proposal directly relating to the management and
operation of the Project, other assets of the Company or the Company which is
expected to cause a material deviation from the Operating Budget.

 

24

 

 

5.15         Management Company. The Managers shall agree upon and cause the
Company to enter into a management agreement (the “Management Agreement”) with a
management company mutually agreed upon by the Members (including any
successors, the “Management Company”) to manage, lease-up and operate the
Property pursuant to the Management Agreement. The Management Agreement shall
require that Management Company operate the Project in a first class manner and
in accordance with the standards and conditions for the type, style, class, use
and location of the Property. The Management Agreement shall also require that
the Management Company undertake all such duties and obligations with respect to
the Operating Budget as will be set forth in the Management Agreement, including
providing a proposed Operating Budget for each Fiscal Year not later than
October 15th of the preceding Fiscal Year. The Company shall pay the Management
Company a management fee in the amount of no more than two and one-half percent
(2.5%) of annual gross cash revenues generated from the Project (except during
the lease up phase, when the management fee may be a fixed amount or subject to
a floor amount), payable monthly.

 

5.16         Operation in Accordance with REOC/REIT Requirements.

 

5.16.1         The Members acknowledge that BR Member or one or more of its
Affiliates (an “BR Affiliate”) intends to qualify as a “real estate operating
company” or “venture capital operating company” within the meaning of U.S.
Department of Labor Regulation 29 C.F.R. Section 2510.3-101 (a “REOC”), and the
Members agree that the Company shall be operated in a manner that will enable BR
Member and/or such BR Affiliate, as applicable, to so qualify; provided,
however, that in no event shall the foregoing require any loss of voting or
decision rights to the TCR Member, or result in any adverse consequence to the
TCR Member, or subject the TCR Member to liability for any inadvertent failure
to comply with the standards applicable to a REOC. Except as disclosed to BR
Member, TCR Member (i) shall not fund any Capital Contribution with the “plan
assets” of any “employee benefit plan” within the meaning of Section 3(3) of the
Employee Retirement Income Security Act of 1974, as amended, or any “plan” as
defined by Section 4975 of the Code.

 

5.16.2         Except for the Property and the Project, a Member or Manager
shall not knowingly cause the Company to hold any investment, incur any
indebtedness or otherwise take any action that would cause any Member of the
Company (or any Person holding an indirect interest in the Company through an
entity or series of entities treated as partnerships for U.S. federal income tax
purposes) to realize any “unrelated business taxable income” as such term is
defined in Code Sections 511 through 514 (“UBTI”), unless specifically agreed to
by the Members in writing. No Manager or Member shall be liable for any income
or other taxes, damages, costs or expenses incurred by the Company or any Member
by reason of the recognition by the Company of UBTI unless caused by its own
fraud, willful misconduct or gross negligence.

 

5.16.3         The Company may not engage in any activities or hold any assets
that would constitute or result in the occurrence of a REIT Prohibited
Transaction as defined herein. Notwithstanding anything to the contrary
contained in this Agreement, during the time a REIT Member is a Member of the
Company, no Member or Manager shall knowingly take any action which, or the
effect of which, would constitute or result in the occurrence of a REIT
Prohibited Transaction by the Company. “REIT Prohibited Transactions” means any
of the actions specifically set forth in the following Sections

5.16.3.1 through 5.16.3.7:

 

25

 

 

5.16.3.1           Entering into any lease, license, concession or other
agreement, or permitting any sublease, license, concession or other agreement,
that provides for rent or other payment based in whole or in part on the income
or profits of any person, excluding for this purpose a lease that provides for
rent based in whole or in part on a fixed percentage or percentages of gross
receipts or gross sales of any person without reduction for any costs of the
lessee (and, in the case of a sublease, without reduction for any sublessor
costs);

 

5.16.3.2           Leasing, as a lessor, personal property, excluding for this
purpose a lease of personal property that is entered into in connection with a
lease of real property where the rent attributable to the personal property is
less than 15% of the total rent provided for under the lease;

 

5.16.3.3           Acquiring or holding any debt investments (except for
temporary investments of cash balances not exceeding in the aggregate 25% of the
Company’s assets) unless (i) the amount of interest income received or accrued
by the Company under such debt investment does not, directly or indirectly,
depend in whole or in part on the income or profits of any person and (ii) the
debt is fully secured by mortgages on real property or on interests in real
property;

 

5.16.3.4           Acquiring or holding, directly or indirectly, more than 10%
of the outstanding securities of any one issuer (by vote or value) other than an
entity which either (i) is taxable as a partnership or a disregarded entity for
United States federal income tax purposes, (ii) has properly elected to be a
taxable REIT subsidiary of the REIT Member or its parent company which is a
REIT, by jointly filing with REIT Member or its parent company which is a REIT
IRS Form 8875, or (iii) has properly elected to be a REIT for U.S. federal
income tax purposes;

 

5.16.3.5           Entering into any agreement where the Company receives
amounts, directly or indirectly, for rendering services to the tenants of any
property that is owned, directly or indirectly, by the Company other than (i)
amounts received for services that are customarily furnished or rendered in
connection with the rental of real property of a similar class as the Project in
the geographic areas in which the Property is located where such services are
either provided by (A) an “independent contractor” (as defined in Section
856(d)(3) of the Code) who is adequately compensated for such services and from
which the Company or the REIT Member do not, directly or indirectly, derive
revenue or (B) a taxable REIT subsidiary of the REIT Member or its parent
company which is a REIT who is adequately compensated for such services or (ii)
amounts received for services that are customarily furnished or rendered in
connection only with the rental of space for occupancy in properties like the
Project (as opposed to being rendered primarily for the convenience of the
Project’s tenants);

 

26

 

 

5.16.3.6           Entering into any lease or agreement for use or occupancy of
the Project where a material amount of income received or accrued by the Company
under such lease or agreement, directly or indirectly, does not qualify as
either (i) “rents from real property,” (ii) “interest on obligations secured by
mortgages on real property or on interests in real property” or (iii) “interest”
or “dividends,” in each case as such terms are defined in Section 856(c) of the
Code; or

 

5.16.3.7           Holding cash of the Company available for operations or
distribution in any manner other than a traditional bank checking or savings
account or mutual fund.

 

Notwithstanding the foregoing provisions of this Section 5.16.3, the Company may
enter into a REIT Prohibited Transaction if it receives the prior written
approval of the REIT Member specifically acknowledging that the REIT Member is
approving a REIT Prohibited Transaction pursuant to this Section 5.16.3.

 

5.17         FCPA. In compliance with the Foreign Corrupt Practices Act, each
Member will not, and will ensure that its officers, directors, employees,
shareholders, members, agents and Affiliates, acting on its behalf or on the
behalf of the Company, do not, for a corrupt purpose, offer, directly or
indirectly, promise to pay, pay, promise to give, give or authorize the paying
or giving of anything of value to any official representative or employee of any
government agency or instrumentality, any political party or officer thereof or
any candidate for office in any jurisdiction, in each case to the extent
dealings with such representative, employee, political party, officer or
candidate are subject to the Foreign Corrupt Practices Act, except for any
facilitating or expediting payments to government officials, political parties
or political party officials the purpose of which is to expedite or secure the
performance of a routine governmental action by such government officials or
political parties or party officials. The term “routine governmental action” for
purposes of this provision shall mean an action which is ordinarily and commonly
performed by the applicable government official in (i) obtaining permits,
licenses, or other such official documents which such Person is otherwise
legally entitled to; (ii) processing governmental papers; (iii) providing police
protection, mail pick-up and delivery or scheduling inspections associated with
contract performance or inspections related to transit of goods across country;
(iv) providing phone service, power and water supply, loading and unloading of
cargo, or protecting perishable products or commodities from deterioration; or
(v) actions of a similar nature. The term routine governmental action does not
include any decision by a government official whether, or on what terms, to
award new business to or to continue business with a particular party, or any
action taken by an official involved in the decision making process to encourage
a decision to award new business to or continue business with a particular
party. Each Member agrees to notify immediately the other Member of any request
that such Member or any of its officers, directors, employees, shareholders,
members, agents or Affiliates, acting on its behalf or on behalf of the Company,
receives to take any action that may constitute a violation of the Foreign
Corrupt Practices Act.

 

27

 

 

5.18         Execution of Documents for Land Closing and Loan. Notwithstanding
any other provision of this Agreement that would otherwise limit such authority,
the TCR Member, in its capacity as a Manager of the Company, is authorized on
behalf of the Company to execute and deliver the documents required in
connection with the Loan and acquisition of the Property, as identified in
Exhibit F to this Agreement, and to encumber the Property, the Project and the
Company’s other assets to secure the Company’s indebtedness, liabilities and
obligations to the Lender as provide in such document related to the Loan.

 

ARTICLE 6.

RIGHTS AND OBLIGATIONS OF MEMBERS

 

6.1           Limitation on Liability. Each Members’ liability shall be limited
as set forth in this Limited Liability Company Agreement, the Act and other
applicable law.

 

6.2           No Liability for Company Obligations. No Member will have any
personal liability for any debts or losses of the Company beyond its respective
Capital Contributions, except as provided by nonwaivable provisions of law.

 

6.3           List of Members. Upon written request of any Member, the Company
shall provide a list showing the names, addresses and Membership Interests and
Economic Interests of all Members and any other information required by Section
18-305 of the Act.

 

6.4           Dissenters’ Rights. No Member shall have appraisal or dissenters’
rights pursuant to Section 18-210 of the Act.

 

6.5           Financing and Recourse Obligations; Refinancing.

 

6.5.1           The TCR Member will use commercially reasonable efforts to
secure the Loan from the Lender. The TCR Member is authorized, acting on behalf
of the Company, to close the Loan (including execution of all loan documents
required by the Lender) and to encumber as security for the Loan the Project and
other property of the Company as the Lender requests and the TCR Member
considers appropriate.

 

6.5.2           If required in connection with the Loan, the TCR Member and/or
the TCR Guarantors shall provide (subject to the requirements of the Lender) any
required guaranty or indemnity, including, without limitation, any project
completion guaranty, repayment guaranty, environmental indemnity and
non-recourse carveout guaranty for “bad boy” acts or omissions or
Bankruptcy-related events (each, as the same may be amended or restated from
time to time, a “Loan Guaranty”); provided, however, that the terms and
conditions of any such Loan Guaranty shall be subject to the approval of the TCR
Member in its sole and absolute discretion. The BR Member, in its sole and
absolute discretion may, if it elects to do so, provide or cause one of its
Affiliates to provide, a non-recourse carveout guaranty for “bad boy” acts or
omissions or Bankruptcy-related events on terms and conditions satisfactory to
BR Member in its sole discretion. Neither BR Member nor any Affiliate of BR
Member shall be required to execute any project completion guaranty, repayment
guaranty, environmental indemnity or non-recourse carveout guaranty for “bad
boy” acts or omissions or Bankruptcy-related events.

 

28

 

 

6.5.3           Beginning 120 days prior to the maturity of the Loan or such
other loan, the TCR Member shall have the right to cause the Company to
refinance the Loan or any other mortgage loan to the Company, as the case be, if
the TCR Member, any TCR Guarantor or any of their Affiliate has provided a
guaranty with respect to the payment of all or part of the principal or interest
due in respect of same; provided, however, that, (i) before the TCR Member
closes a new loan in connection with any such refinancing the TCR Member must
provide the terms of such proposed new loan to the BR Member (including without
limitation a copy of a fully negotiated term sheet or similar evidence of the
terms of the proposed loan), (ii) the BR Member shall have sixty (60) days from
the date it receives the terms of the new proposed loan from the TCR Member
within which to obtain a loan proposal with the same or better economic terms
than those obtained by the TCR Member (without requirement for any guaranty or
indemnity agreement by the TCR Member, any TCR Guarantor or any of their
Affiliates, except as may have been included in the loan proposal provided by
the TCR Member), (iii) if the BR Member is able to obtain better loan terms than
those obtained by the TCR Member, the Company and the Members shall take any and
all actions necessary to close the new loan obtained by the BR Member (on behalf
of the Company) and (iv) if the BR Member is unable to obtain better loan terms,
the Company and the Members shall take any and all actions necessary to close
the new loan obtained by the TCR Member (on behalf of the Company), and (v) in
no event shall any such refinancing loan under this Section 6.5.3 (A) include
any prepayment lock-outs (but this provision does not prohibit breakage costs
for loans based on LIBOR or other matched-funding arrangements or prepayment
premiums not based on yield maintenance), (B) include an increase in principal
amount except to pay transactional costs for closing of the refinancing, (C)
provide for additional interest or similar payments to the lender based on cash
flow or profits of the Company or capital proceeds realized by the Company or
(D) be pooled (including as to collateralized or defaults) with any property not
owned by the Company.

 

6.6           Default Action. If any Member or its Affiliate commits any Default
Action (as defined below), then in addition to any other legal or equitable
remedy available to the other Member (or pursuant to the terms of this
Agreement), such other Member shall be entitled to recover its actual damages,
including reasonable attorney’s fees (but specifically excluding special,
consequential, punitive or exemplary damages) sustained by the non-breaching
Member as a result of such Default Action, except to the extent of damages
attributable to a coincident Default Action of such other Member and/or its
Affiliate. The following actions are collectively referred to as “Default
Actions”: (i) Bankruptcy of a Member; (ii) fraud, willful misconduct or gross
negligence on the part of a Member in connection with the business or affairs of
the Company; (iii) willful misappropriation of Company funds; (iv) the material
breach or violation of this Agreement (but expressly excluding a Member’s
failure to make an Additional Capital Contribution); (v) the transfer of a
Membership Interest or a direct or indirect ownership interest in the Manager in
violation of this Agreement or, in the case of the TCR Member, the occurrence of
a TCR Change of Control in violation of this Agreement; (vi) any action or
omission that, to the extent caused solely by a Member’s actions or omissions,
results in Lender asserting liability under any non-recourse carveout guaranty
for “bad boy” acts or omissions or Bankruptcy-related events (but expressly
excluding therefrom, any liquidity based non-recourse carveout); (viii)
withdrawal of a Member in violation of the Agreement; and (ix) the Bankruptcy of
a Member or any Affiliate of a Member (including, in the case of the TCR Member,
the General Contractor, the Developer or one or more TCR Guarantors) that causes
an event of default under the Loan.

 

29

 

 

6.7           Restriction on Condominium Conversion; “AS IS” Sales Terms. On any
sale of the Project, including a sale pursuant to Section 12.6, each Member
shall have the right to cause the terms of any such sale to include (i) a
special deed restriction or other title encumbrance that would prohibit or
restrict, for a time certain extending through the statute of repose for alleged
or actual defects in construction of the Project, the use of the Project as a
condominium, cooperative, planned unit development or other form of common
interest use and/or (ii) provisions requiring the purchaser to release,
indemnify, insure and/or provide the Company, the Members, the Managers and
their Affiliates (including the General Contractor) with security (including,
without limitation, cash reserves, a letter of credit and/or insurance) from and
against any loss, cost or expense, including attorneys' fees, on account of any
alleged or actual defects in construction of the Project, whether known or
unknown to the Company, a Member, a Manager or any Affiliate of a Member or
Manager at the time of such sale. In addition, any Member may require that any
sale of the Project, including a sale pursuant to Section 12.6, be made on an
“AS IS” basis with commercially reasonable disclaimers and releases for all
warranties and similar obligations, express or implied, with respect to the
Project and its condition and the construction, prospects, operations or results
of operations of the Project.

 

6.8           Tradenames. The TCR Member may allow the Company to utilize in the
Company’s business certain names, service marks, trademarks and logos that are
proprietary to the TCR Member and its Affiliates (including the names “Trammel
Crow Residential,” “Alexan,” and “TCR” and the “TCR” logo) or variants of such
names, service marks, trademarks and logos. The BR Member and the Company each
acknowledges that such names, service marks, trademarks and logos are the
property of the TCR Member and its Affiliates, and the BR Member and the Company
each agrees that the TCR Member or one or more of its Affiliates will own any
variants of such names, service marks, trademarks and logos that may be
developed by the Company or used in the Company’s business. The BR Member and
the Company have no rights to any of such names, service marks, trademarks and
logos or any such variants, and the BR Member and the Company will acquire no
right to any of such names, service marks, trademarks and logos or any such
variants through use allowed by the TCR Member and its Affiliates. In no case
may the BR Member or any of its Affiliates use any of such names, service marks,
trademarks or logos or any variant thereof or any variants of such names,
service marks, trademarks or logos. The TCR Member may require the Company to
discontinue the use of any or all of such names, service marks, trademarks and
logos or any variants thereof at any time, in the discretion of the TCR Member.
The Company in all events will be required to cease use of all such names,
service marks, trademarks and logos and all variants thereof if at any time the
TCR Member is no longer a Manager of the Company. The TCR Member shall be
responsible for any and all rebranding costs incurred by the Company if the TCR
Member requires discontinuance of any such names, service marks, trademarks and
logos or any variants thereof at any time, except on a sale of other disposition
of the Project. At such time as the Company is required to discontinue use of
any such name, service mark, trademark or logo, the Company will have a
transition period as necessary to effect a change to a new name, service mark,
trademark or logo but not more than one hundred eighty (180) days after the
discontinuance of use is required.

 

30

 

 

6.9           Members Have No Exclusive Duty to Company. A Member and its
Affiliates may have other business interests and may engage in other activities
in addition to those relating to the Company. Neither the Company nor another
Member shall have any right, by virtue of this Limited Liability Company
Agreement, to share or participate in such other investments or activities of a
Member of its Affiliates or to the income or proceeds derived therefrom. A
Member shall incur no liability to the Company or to another Member as a result
of the Member or any of its Affiliates engaging in any other business or
venture.

 

6.10         Enforcement of Affiliate Contracts. If the Company is a party to
any contract with an Affiliate of a Member, the other Member shall have the
right unilaterally to exercise, on behalf of the Company, any remedy by reason
of a default under such contract or to approve, on behalf of the Company, any
termination, extension or modification of such contract. For the avoidance of
doubt, this Section 6.10 applies to the Development Agreement and the GC
Contract, as to which the BR Member has the right, on behalf of the Company, to
exercise any remedy or approve any termination, extension or modification.

 

ARTICLE 7.

MEETINGS OF MEMBERS

 

7.1           Meetings. Meetings of the Members, for any purpose or purposes,
may be called by any Manager or any Member.

 

7.2           Place of Meetings. The Person calling any meeting of the Members
may designate any mutually convenient location as the place of meeting.

 

7.3           Notice of Meetings. For any meeting of the Members, written notice
stating the place, day and hour of the meeting and the purpose or purposes for
which the meeting is called shall be delivered not less than five (5) days and
not more than thirty

(30) days before the date of the meeting, either personally or by mail, by or at
the direction of the Person calling the meeting, to each Member entitled to vote
at such meeting. Notice provided in accordance with this Section 7.3 shall be
effective notwithstanding anything in the Act to the contrary.

 

7.4           Meeting of all Members. If all of the Members shall meet at any
time and place, and consent to the holding of a meeting at such time and place,
such meeting shall be valid without call or notice, and at such meeting any
lawful action may be taken.

 

31

 

 

7.5           Record Date. For the purpose of determining Members entitled to
notice of or to vote at any meeting of Members or any adjournment thereof, or
Members entitled to receive payment of any distribution, or in order to make a
determination of Members for any other purpose, the date on which notice of the
meeting is mailed or the date on which such distribution is made or action of
the Members is taken, as the case may be, shall be the record date for such
determination of Members unless the Managers shall otherwise specify another
record date. When a determination of Members entitled to vote at any meeting of
Members has been made as provided in this Section 7.5, such determination shall
apply to any adjournment thereof.

 

7.6           Quorum. All of the Members, represented in person or by proxy,
shall constitute a quorum at any meeting of Members.

 

7.7           Major Decisions. The affirmative vote of the TCR Member and the BR
Member shall be required to approve these actions (each, a “Major Decision”):

 

(a)          do any act in contravention of the Company’s Certificate of
Formation or this Limited Liability Company Agreement, or amend the Company’s
Certificate of Formation or this Limited Liability Company Agreement;

 

(b)          do any act not specifically authorized herein which would make it
impossible or impractical to own or develop the Project or to otherwise carry on
the ordinary business of the Company;

 

(c)          possess any property of the Company, or assign the rights of the
Company in any specific property of the Company, for other than a Company
purpose;

 

(d)          change or reorganize the Company into any other legal form or cause
any merger or consolidation of the Company with another entity;

 

(e)          commence, respond to or settle any litigation involving the
Company, the Property or the Project, except commencement, response to or
settlement of any litigation involving a claim (including a mechanic’s lien or
similar claim) arising out of development or construction of the Project if
approved by the TCR Member;

 

(f)          filing or initiating a Company Bankruptcy;

 

(g)          permit or cause the Company to purchase or invest in real property
other than its interest in the Property and the Project;

 

(h)          make loans using funds of the Company;

 

(i)          except as expressly provided in Section 12.3, the admission of
additional Members to the Company;

 

(j)          take any action which would reasonably be expected to expose the
TCR Member, BR Member or any Affiliate thereof to liability under any Loan
Guaranty or any other guaranty or indemnity agreement for a loan to the Company,
unless the action is approved by such Person;

 

32

 

 

(k)          enter into any transaction with a Member and/or any Affiliate
thereof (except as expressly authorized herein);

 

(l)          incur any indebtedness for borrowed money or grant a security
interest in the Company’s property, in either case, except as provided in
Section 6.5;

 

(m)          approve any modifications to the Total Project Budget, except as
provided in Section 5.14.1;

 

(n)          approve any Operating Budget or make any modifications thereto,
including without limitation changes with regard to leasing strategy and rental
rates included in the Operating Budget;

 

(o)          make any expenditure or incur any obligation that varies from the
Total Project Budget (unless the expenditure is approved by the TCR Member) or
the applicable Operating Budget, as applicable;

 

(p)          subject to Sections 6.5.3 and 12.6, any sale, refinance or similar
transaction with regard to the Project;

 

(q)          in the event of a fire, other casualty or partial condemnation of
the Project after Substantial Completion, a determination whether to construct
or reconstruct the improvements located on the Property, where such construction
or reconstruction would cost in excess of $100,000 and is not required under the
terms and provisions of any lease, mortgage or deed of trust affecting the
damaged or condemned portion of the Project in question;

 

(r)          approve any general contractor or co-developer for the Property, or
any agreement with such Person, except (i) as provided in Section 5.12 or (ii)
engagement of a replacement general contractor or developer if the TCR Member is
removed as a Manager pursuant to Section 5.9;

 

(s)          adoption of or modifications to the Plans, including, without
limitation, any Discretionary Changes, except for (i) government-mandated
changes, (ii) supplemental instructions and clarifications issued by the Project
architect, (iii) changes required by a Lender, and (iv) changes deemed
appropriate by the TCR Member that individually do not increase or decrease Hard
Costs by more than $75,000 and, when taken together with all other change orders
that are not either approved by the Members or required by governmental
authorities or a Lender, do not increase or decrease Hard Costs, on a net basis,
by more than $200,000 in the aggregate; and

 

(t)          hiring the initial Management Company (i.e. on or about the
Substantial Completion) and the entry into its Management Agreement for the
Project.

 

33

 

 

In addition to the foregoing, if any Management Company is terminated by the
Management Committee, the replacement Management Company shall be selected by
the BR Member from a list of not less than three proposed replacement Management
Companies provided by the TCR Member (and for the avoidance of doubt, such
decisions of the TCR Member and the BR Member, respectively, will be “Major
Decisions”).

 

7.8           Proxies. A Member may vote in person or by proxy executed in
writing by the Member or by a duly authorized attorney-in-fact. Such written
proxy shall be delivered to the other Member.

 

7.9           Action by Members Without a Meeting. Action required or permitted
to be taken by the Members at a meeting may be taken without a meeting if the
action is evidenced by one or more written consents describing the action taken,
collectively signed by all of the Members. Action take under this Section 7.9 is
effective when the Members required to approve such action have signed the
consent, unless the consent specifies a different effective date. The record
date for determining Members entitled to take action without a meeting shall be
the date the first Member signs a written consent.

 

7.10         Waiver of Notice. Pursuant to Section 18-302(c) of the Act, when
any notice is required to be given to any Member, a waiver thereof in writing
signed by the person entitled to such notice, whether before, at, or after the
time stated therein, shall be equivalent to the giving of such notice.

 

7.11         Meeting by Telephone, Etc. Pursuant to Section 18-302(d) of the
Act, Members may also meet by conference telephone call, video conference or
through similar communications equipment if all Members can hear one another on
such call and the requisite notice is given or waived.

 

34

 

 

ARTICLE 8.

CONTRIBUTIONS TO THE COMPANY AND CAPITAL ACCOUNTS

 

8.1           Members’ Initial Capital Contributions.

 

8.1.1           BR Member and TCR Member have incurred and hereafter through the
date that the Property is acquired by Company intend to incur Pursuit Costs,
which Pursuit Costs shall constitute a portion of the Initial Capital
Contributions to be made by the Members; provided however that (x) BR Member’s
total pre-Property acquisition contribution toward Pursuit Costs shall not
exceed $875,000.00 (50% of $1,750,000) (unless BR Member otherwise consents,
such consent to be given or withheld in BR Member’s sole discretion) and (y)
notwithstanding anything to the contrary contained herein, expense items
identified in the Pursuit Costs Budget that are not fixed costs shall not exceed
the line item amount set forth in the Pursuit Costs Budget for same by more than
three percent (3%) without the consent of both BR Member and TCR Member. BR
Member shall reimburse the TCR Member for fifty percent (50%) of all Pursuit
Costs previously incurred by TCR Member that are identified in the Project Costs
Budget and that have been approved by BR Member in its reasonable discretion.
The amount of such reimbursement shall be treated as part of the Initial Capital
Contributions by the BR Member toward Pursuit Costs. The TCR Member will be
credited with an Initial Capital Contribution for the remaining fifty percent
(50%) of all Pursuit Costs previously incurred by TCR Member that are identified
in the Project Costs Budget and that have been approved by BR Member in its
reasonable discretion. After taking into account the reimbursement contemplated
above in this Section 8.1.1, each party shall have funded 50% of the approved
Pursuit Costs. Each of BR Member and TCR Member shall be responsible for fifty
percent (50%) of all Pursuit Costs incurred by the Members through acquisition
of the Property that are identified in the Pursuit Costs Budget and have been
approved, in its reasonable discretion, by the Member that did not directly
incur such expense. Either Member may request that the other Member reimburse
the requesting party for the other party’s pro-rata share (50%/50%) of any
Pursuit Costs paid by the requesting Member by providing a written request (each
a “Reimbursement Request”) to such other Member. Each Reimbursement Request
shall (i) state the name of each payee to be paid, a brief description of the
item or service provided by the payee and the amount to be paid for such item or
service, (ii) include a representation that the amount to be paid or reimbursed
was incurred in accordance with the Pursuit Costs Budget and a calculation of
the total expenditures to date (including the requested reimbursement amount)
for the applicable Pursuit Costs Budget line item, and (iii) upon request of the
other Member, be accompanied by copies of reasonably detailed invoices or other
data supporting the amount requested in the Reimbursement Request (such
additional evidence/data to be subject to the approval of such other Member in
its reasonable discretion). Subject to the terms hereof, such other Member shall
reimburse the requesting Member its portion of Pursuit Costs described in a
Reimbursement Request no later than ten (10) days after the Reimbursement
Request is delivered and all conditions described in the preceding sentence have
been satisfied. If the acquisition of the Property closes then, at such
acquisition closing, (i) all Pursuit Costs previously incurred by a Member and
not credited toward a Capital Contribution or reimbursed on a pro-rata (50/50)
basis by the other Member shall be deemed Initial Capital Contributions by such
parties to the Company; (ii) each Member shall fund an amount of the required
remaining equity for the acquisition and the Project and related costs and
expenses so that taking into account all Pursuit Costs previously incurred by
the parties as outlined above, the BR Member and TCR Member have funded 90% and
10%, respectively, of the Initial Capital Contributions; and (iii) if the TCR
Member’s 50% share of Pursuit Costs and Capital Contributions toward Pursuit
Costs is more than 10% of the Initial Capital Contributions, the Company shall
reimburse the TCR Member at the Property acquisition closing for the excess,
with the BR Member’s Initial Capital Contribution to be adjusted accordingly to
maintain the specified 90%/10% relationship.

 

8.1.2           From time to time after the acquisition of the Property, the TCR
Member shall call for additional funding of the Members’ Initial Capital
Contribution (each, a “Capital Call”) in order to fund the amounts set forth in
the Total Project Budget; provided, that, the aggregate amount of a Member’s
share of such Capital Calls shall not exceed the amount of the Member's capital
commitment as set forth on Exhibit A. The TCR Member shall make Capital Calls by
issuing written notice thereof to the Members. The terms of any such Capital
Call shall require each Member to contribute its share (i.e. 90% for the BR
Member and 10% for the TCR Member) of the amount subject to such Capital Call by
wire transfer payable in U.S. dollars to an account designated in the Capital
Call Notice, no later than the date specified therein (the “Due Date”), provided
that such Due Date shall not be less than five (5) business days after the date
of such Capital Call Notice.

 

35

 

 

8.1.3           In the event that the acquisition of the Property fails to close
for any reason, except as expressly provided in Sections 8.1.4 and 8.1.5, each
Member will be responsible for fifty percent (50%) of all Pursuit Costs incurred
in accordance with the Pursuit Costs Budget prior to the date the Land Contract
was terminated, or the closing of the acquisition of the Property failed to
occur, whichever happens first.

 

8.1.4           Under the following limited circumstances (and no others), the
BR Member, at its election, may discontinue pursuit of the Project and, if it
does so, the TCR Member shall be required to reimburse BR Member for all of its
Pursuit Costs (either paid directly by BR Member or as reimbursements to TCR
Member pursuant hereto):

 

(a)          if the acquisition of the Property fails to close because of TCR
Member’s inability to deliver the Loan on commercially reasonable terms at a
minimum LTV of 70% (based on the overall Total Project Budget) (the “Loan
Contingency”), which failure is not caused by any act or omission of BR Member
or a party under its direct control. TCR Member acknowledges and agrees that it
shall solely bear the risk relating to the Loan Contingency, including, without
limitation, the risk that a lender refuses to approve the General Contractor as
the general contractor for the Project or refuses to approve the Company as its
borrower. The Loan Contingency shall be deemed unsatisfied for all purposes
hereunder if, as a condition to obtaining the Loan, BR Member would be required
to provide a Loan Guaranty (either by BR Member or any of its affiliates or
individual owners) or pledge other property or assets unrelated to the Property
or its ownership interest in the Company as security for same (BR Member’s
unwillingness to provide such Loan Guaranty or pledge of non-Property assets
shall not be deemed an act or omission that causes the Loan Contingency to fail
to be satisfied);

 

(b)          if the acquisition of the Property fails to close due to the
failure to obtain prior to acquisition of the Property any required subdivision
plat and/or development plat approvals for the development of the Project;

 

(c)          if civil/site improvements/site plan permits and approvals and/or
building permits necessary to begin construction of the Project (including those
required to authorize multi-family residential development on the Property)
cannot be (x) applied for by the Company within thirty (30) days of the Property
acquisition closing or (y) issued within a commercially reasonable time after
the Property acquisition, each as determined by BR Member in its reasonable
discretion, which failure (in either case) is not caused by any act or omission
of BR Member or a party under its direct control. TCR Member hereby confirms and
warrants to BR Member that, except for the permits referenced in the preceding
sentence, no other permits will be required to begin construction of the
Project;

 

36

 

 

(d)          if TCR Member fails to fund its share of any Initial Capital
Contributions as and when same are due prior to or contemporaneous with the
acquisition of the Property;

 

(e)          if any party other than BR Member or any BR Member-affiliated party
(or guarantor) fails to deliver any documentation required by the Lender to
close the Loan (such failure to include the failure of any TCR Member-affiliated
party (including a TCR Guarantor or the General Contractor) to do likewise); or

 

(f)          if any seller under the Land Contract terminates the Land Contract,
in whole or in part, due to a default by the purchaser thereunder unless such
default is the result of the sole and direct, intentional or grossly negligent,
action or inaction of BR Member or a party under its direct control.

 

Upon any such election by the BR Member to discontinue pursuit of the Project,
the BR Member shall have no further obligations to reimburse Pursuit Costs or to
fund Capital Contributions. In addition, if the BR Member elects to discontinue
pursuit of the Project under paragraph (a), (b), (c) or (g) above, then upon
payment of the amount due the BR Member under this Section 8.1.4, the BR Member
will transfer to the TCR Member the Membership Interest in the Company held by
the BR Member and will resign as a Manager of the Company. Following the
acquisition of the BR Member’s Membership Interest, the TCR Member shall
indemnify, defend and hold harmless the BR Member and each of its Indemnitees
against any claim, suit, action or other proceeding and all related loss,
damages, judgments, settlements, obligations, liabilities, debts, damages and
costs and expenses (including fees and disbursements of attorneys and other
professionals and court costs) incurred by any of them on account of liabilities
or obligations of the Company.

 

8.1.5           Under the following limited circumstances (and no others), the
TCR Member, at its election, may discontinue pursuit of the Project and, if it
does so, the BR Member shall be required to reimburse TCR Member for all of its
Pursuit Costs (either paid directly by TCR Member or as reimbursements to BR
Member pursuant hereto):

 

(a)          if BR Member fails to fund its share of any Initial Capital
Contributions as and when same are due prior to or contemporaneous with the
acquisition of the Property;

 

(b)          if BR Member fails to deliver any documentation required by the
Lender to close the Loan (such failure to include the failure of any BR
Member-affiliated party (or guarantor) to do likewise); or

 

(c)          any seller under the Land Contract terminates the Land Contract, in
whole or in part, due to a default by the purchaser thereunder where such
default is the result of the sole and direct, intentional or grossly negligent,
action (or inaction) of BR Member or a party under its direct control.

 

37

 

 

Upon any such election by the TCR Member to discontinue pursuit of the Project,
the TCR Member shall have no further obligations to reimburse Pursuit Costs or
to fund Capital Contributions.

 

8.2           Additional Contributions. Except as set forth in this Article 8,
no Member shall be required to make any Capital Contributions to the Company.

 

8.3           Loans to Company. To the extent approved by the Members pursuant
to Section 7.7, any Member may make a secured or unsecured loan to the Company.

 

8.4           Additional Capital Contributions; Funding of Cost Overruns.

 

8.4.1           Non-Development Cost Overruns. Except in the instance of a
funding obligation under Section 8.4.2, in the event the Company is reasonably
expected to incur a Non-Development Cost Overrun, and funds to pay such
Non-Development Cost Overrun have not been obtained pursuant to Section 8.3
above, either Member may determine, in the Member’s reasonable judgment and in
good faith, the amount of required funds and may make a capital call for such
funds pursuant to this Section 8.4.1. When a Member makes such capital call, it
shall so notify the other Members, and the Members shall have thirty (30) days
to make Additional Capital Contributions in the amounts of 10% (for the TCR
Member) and 90% (for the BR Member) of the necessary funds.

 

8.4.2           Overrun Loans. Notwithstanding Section 8.4.1 or 8.4.3: (i) the
TCR Member must on its own account pay over to the Company any Non-Development
Cost Overrun caused by, or any additional capital required by the Company
because of, a Default Action of the TCR Member (a “TCR Cost Overrun Loan”) (to
be paid back as provided in Section 9.1(f) below, but without any interest or
return thereon); and (ii) the BR Member must on its own account pay over to the
Company any Non-Development Cost Overrun caused by, or any additional capital
required by the Company because of, a Default Action of the BR Member (the “BR
Cost Overrun Loan”) (to be paid back as provided in Section 9.1(f) below, but
without any interest or return thereon).

 

8.4.3           Other Additional Capital Contributions.

 

(a)          In the event that the Company requires funds to satisfy Company
obligations or liabilities (including Debt Service or Operating Expenses), then
to the extent funds to pay such obligations or liabilities have not been
obtained pursuant to Section 8.3 above and no Member is obligated to provide
funds for such obligations or liabilities under another provision of this
Article 8, either Member may determine, in such Member’s reasonable judgment and
in good faith, the amount of required funds and may notify the other Member and
the Management Committee of same, and upon the receipt of the recommendation of
the Member, the Management Committee shall determine whether such additional
funds are, in the Management Committee’s judgment, required. If the Management
Committee determines that such funds are required it shall make a capital call
for such funds pursuant to this Section 8.4.3(a). When the Management Committee
makes such capital call, it shall so notify the Members, and the TCR Member and
the BR Member shall have thirty (30) days to make Additional Capital
Contributions in the amounts of 10% and 90%, respectively, of the necessary
funds.

 

38

 

 

(b)          In the event that the Company requires funds to make Remargining
Payments or to satisfy any other Company obligations or liabilities (including
Debt Service or Operating Expenses) which other obligation or liabilities if not
paid could give rise to a claim against any of the TCR Guarantors and/or any
other Affiliate of the TCR Member that is a successor guarantor under a Loan
Guaranty or any other guaranty or indemnity agreement for a loan to the Company,
then to the extent funds to pay such obligations or liabilities have not been
obtained pursuant to Section 8.3 above and no Member is obligated to provide
funds for such obligations or liabilities under another provision of this
Article 8, the TCR Member may determine, in its reasonable judgment and in good
faith, the amount of required funds and may make a capital call for such funds
pursuant to this Section 8.4.3(b). When the TCR Member makes such capital call,
it shall so notify the BR Member, and the Members shall have thirty (30) days to
make Additional Capital Contributions in the amounts of 10% (for the TCR Member)
and 90% (for the BR Member) of the necessary funds.

 

8.4.4           Failure to Fund Additional Capital Contributions. In the event a
Member fails to make all of its Additional Capital Contribution (“Defaulting
Member”) as required in Section 8.4.1 or 8.4.3 above on the due date, any Member
who has funded all of its Additional Capital Contribution (a “Non-Defaulting
Member”) may (but shall not be obligated to) contribute the unpaid portion of
the Defaulting Member’s Additional Capital Contribution. If there is more than
one Non-Defaulting Member desiring to make the Additional Capital Contribution
to replace the Additional Capital Contribution not funded by the Defaulting
Member, then such Non-Defaulting Members shall be entitled to contribute the
Defaulting Member’s unfunded Additional Capital Contribution in such amounts as
they may agree among each other or, in the absence of such agreement, in
proportion to their respective Ownership Percentages. The rights provided by
this Section 8.4.4 are the sole and exclusive remedies of the Company, the
Members and the Managers in the event that any Member fails to fund its the
Additional Capital Contribution required in Section 8.4.1 or 8.4.3 above.

 

8.4.5           Hard Cost and Soft Cost Overruns. The TCR Member may not call
for Additional Capital Contributions under Section 8.4.1 or 8.4.3 for any Hard
Cost Overruns and Soft Cost Overruns but rather, to the extent the Hard Cost
Overruns and Soft Cost Overruns are not funded by the Developer as required by
the Development Agreement, must on its own account pay over to the Company any
Hard Cost Overruns and Soft Cost Overruns as and when they come due as a loan to
the Company (each, a “Mandatory Developer Cost Overrun Loan”), be paid back as
provided in Section 9.1(e) below but without any interest or return thereon.

 

39

 

 

8.4.6           Failure to Make Cost Overrun Loans. Notwithstanding anything
contained herein to the contrary, in the event the Company requires additional
funds because a Member has failed to fund as required its Mandatory Developer
Cost Overrun Loan, TCR Cost Overrun Loan or BR Cost Overrun Loan, as the case
may be, then, in such event, the non-defaulting Member shall have the right (but
not the obligation) to make an Additional Capital Contribution in the amount
necessary to fund the Defaulting Member’s share, and, when funded, the Member
making such Additional Capital Contribution pursuant to this Section 8.4.6 shall
be credited with Additional Capital Contributions at a 3:1 ratio for each such
dollar of Additional Capital Contribution so made to replace the Mandatory
Developer Cost Overrun Loan, TCR Cost Overrun Loan or BR Cost Overrun Loan not
funded by the Defaulting Member. For example, if the TCR Member fails to make a
Mandatory Developer Cost Overrun Loan, the BR Member shall have the right but
not the obligation to fund such amount to the Company as an Additional Capital
Contribution and, if it does so, the BR Member shall be credited at a 3:1 ratio
(meaning, for every $100,000 of Additional Capital Contribution made by the BR
Member for that purpose, the BR Member would be credited with having made
$300,000 of Additional Capital Contributions and the 10% Additional Contribution
Priority Return will be calculated on such $300,000 figure).

 

8.5           Withdrawal of Members’ Contributions to Capital. A Member,
irrespective of the nature of such Member’s Capital Contribution, has only the
right to demand and receive cash in return for such Capital Contribution.

 

8.6           Maintenance of Capital Accounts. The Company shall establish and
maintain a separate Capital Account for each Member. Each Member’s Capital
Account shall be increased by (i) the amount of any money contributed by the
Member to the Company, (ii) the fair market value of any property (other than
money) contributed by the Member to the Company, as determined by the Members by
arm’s length agreement at the time of contribution (net of liabilities assumed
by the Company or subject to which the Company takes such property within the
meaning Section 752 of the Code), and (iii) the Member’s allocations of Profits
and of any separately allocated items of income or gain (including any gain or
income allocated to the Member to reflect the difference between the Gross Asset
Value and tax basis of assets contributed by such Member). Each Member’s Capital
Account shall be decreased by (x) the amount of any money distributed to the
Member by the Company (excluding payments received by a Member from the Company
as repayment of a loan by the Company to the Member), (y) the fair market value
of any property (other than money) distributed to the Member, as determined by
the Members by arm’s length agreement at the time of distribution (net of
liabilities of the Company assumed by the Member or subject to which the Member
takes such property within the meaning of Section 752 of the Code), and (z) the
Member’s allocation of Losses and of any separately allocated items of deduction
or loss (including any loss or deduction allocated to the Member to reflect the
difference between the Gross Asset Value and tax basis of assets contributed by
the Member).

 

ARTICLE 9.

DISTRIBUTIONS

 

9.1           Distributions. Distributions of Net Cash Flow and Capital Proceeds
shall be distributed and applied by the Managers in the following order and
priority:

 

40

 

 

(a)          First, to Members to repay unreturned Disproportionate
Contributions and the unpaid Disproportionate Contribution Priority Return
thereon, in inverse order of funding of the Disproportionate Contributions (i.e.
the last funded unpaid Disproportionate Contribution and all Disproportionate
Contribution Priority Return thereon shall be paid in full before any earlier
Disproportionate Contribution or Disproportionate Contribution Priority Return
thereon);

 

(b)          Next, to Members, pari passu, in accordance with their accrued but
unpaid Additional Contribution Priority Return, if any, until each Member
entitled to an Additional Contribution Priority Return is paid such amount in
full;

 

(c)          Next, to Members, pari passu, in accordance with their unreturned
Additional Capital Contributions until their unreturned Additional Capital
Contributions are reduced to zero;

 

(d)          Next, to the Members, pari passu, in accordance with their
unreturned Initial Capital Contributions until such time as the Members have
received an amount equal to an Internal Rate of Return of ten percent (10%);

 

(e)          Next, to the TCR Member and the Developer an amount equal to the
aggregate of all Mandatory Developer Cost Overrun Loans made by the TCR Member
or the Developer under this Agreement or the Development Agreement, all without
interest, until all Mandatory Developer Cost Overrun Loans are repaid in full;

 

(f)          Next, to each applicable Member an amount equal to the aggregate of
all TCR Cost Overrun Loans and BR Cost Overrun Loans made by such Member, all
without interest, pari passu to the Members based on the principal amounts
outstanding with respect to TCR Cost Overrun Loans and BR Cost Overrun Loans for
each Member, until all TCR Cost Overrun Loans and BR Cost Overrun Loans are
repaid in full;

 

(g)          Next, pari passu, 80.0% to the Members (allocated on the basis of
their Ownership Percentages) and 20.0% to the TCR Member until such time as the
BR Member has received an Internal Rate of Return of thirteen percent (13%);

 

(h)          Next, pari passu, 70.0% to the Members (allocated on the basis of
their Ownership Percentages) and 30% to the TCR Member until such time as the BR
Member has received an Internal Rate of Return of eighteen percent (18%); and

 

(i)          Thereafter, pari passu, fifty percent (50%) to the Members
(allocated on the basis of their Ownership Percentages) and fifty percent (50%)
to TCR Member.

 

Any distribution under paragraph (a) above in respect of any Disproportionate
Contribution and the Disproportionate Contribution Priority Return thereon shall
be allocated, first, to the Disproportionate Contribution Priority Return until
it is paid in full and, then, to the Disproportionate Contribution.

 

9.2           Limitation Upon Distributions. No distribution shall be made to
Members if prohibited by Section 18-607 of the Act.

 

41

 

 

9.3           Interest On and Return of Capital Contributions. No Member shall
be entitled to interest or other return on its Capital Contribution, or to
return of its Capital Contribution, except as otherwise specifically provided
for herein.

 

ARTICLE 10.

ALLOCATIONS OF PROFITS AND LOSSES

 

10.1         Allocation of Profits and Losses. Profits and Losses for any
taxable year of the Company will be allocated to the Members as follows:

 

10.1.1           Allocations of Profits and Losses for Capital Account Purposes.
After giving effect to the special allocations set forth in Sections 10.2 and
10.3, Profits and Losses of the Company for any taxable year shall be allocated
among the Capital Accounts of the Members in such a manner that would cause, to
the extent possible, the Capital Accounts of the Members as of the end of such
taxable year, after adjustment for all contributions and distributions during
the taxable year, and after adjustment for the special allocations set forth in
Sections 10.2 and 10.3, and after increase for the Members’ respective shares of
Company Minimum Gain and Member Minimum Gain (determined in accordance with
Regulations Section 1.704-2(b)(2) and 1.704-2(i)(2)), to equal the aggregate
distributions that the Members would be entitled to receive pursuant to Section
9.1, in each case determined as if (i) all assets of the Company, including
cash, were sold for their Gross Asset Values (which, for the avoidance of doubt,
shall not be “booked up” to fair market value for this purpose outside of an
actual liquidation), (ii) all Company liabilities were satisfied in cash
according to their terms (with each nonrecourse liability limited to the book
value of the assets securing such liability) and (iii) the remaining proceeds
were distributed in accordance with Section 9.1. The Managers, based on the
advice of the Company’s tax advisors, shall have the authority to correct or
adjust any allocation provision hereunder as they determine to be necessary or
appropriate (and not unfairly discriminatory against any Member) for such
allocations, in the aggregate, to be made in the manner provided in the first
sentence of this Section 10.1.

 

10.1.2           Limitations on Losses for Capital Account Purposes. Losses or
items of deduction or loss allocated pursuant to Section 10.1.1 shall not exceed
the maximum amount that can be allocated without causing any Member to have a
negative Adjusted Capital Account Balance at the end of any taxable year. In the
event some but not all of the Members would have negative Adjusted Capital
Account Balance as a consequence of an allocation pursuant to Section 10.1.1,
the limitation set forth in this Section 10.1.2 shall be applied on a
Member-by-Member basis and Losses or items of deduction or loss not allocable to
any Member as a result of such limitation shall be allocated to the other
Members in accordance with the positive Adjusted Capital Account Balances of
such Members so as to allocate the maximum amount of Losses or items of
deduction or loss to each Member that is permissible under Section
1.704-1(b)(2)(ii)(d) of the Regulations.

 

10.2         Special Allocations. The following special allocations shall be
made in the following order:

 

42

 

 

10.2.1           Minimum Gain Chargeback. Notwithstanding any other provision of
this Article 10, but subject to the exceptions set forth in Regulations Sections
1.704-2(f)(2), (3), (4) and (5), if there is a net decrease in Company Minimum
Gain during any Company taxable year, each Member shall be specially allocated
items of Company income and gain for such taxable year (and, if necessary,
subsequent taxable years) in an amount equal to such Member’s share of the net
decrease in Company Minimum Gain, determined in accordance with Regulations
Section 1.704-2(g). Allocations pursuant to the previous sentence shall be made
in proportion to the respective amounts required to be allocated to each Member
pursuant thereto. The items to be so allocated shall be determined in accordance
with Section 1.704-2(f) of the Regulations. This Section 10.2.1 is intended to
comply with the minimum gain chargeback requirement in Section 1.704-2(g) of the
Regulations and shall be interpreted consistently therewith.

 

10.2.2           Member Minimum Gain Chargeback. Notwithstanding any other
provision of this Article 10 (except Section 10.2.1), but subject to the
exceptions set forth in Regulations Sections 1.704-2(i)(4), if there is a net
decrease in Member Minimum Gain attributable to a Member Nonrecourse Debt during
any Company taxable year, each Member who has a share of the Member Minimum Gain
attributable to such Member Nonrecourse Debt, determined in accordance with
Regulations Section 1.704-2(i)(5), shall be specially allocated items of Company
income and gain for such taxable year (and, if necessary, subsequent taxable
years) in an amount equal to such Member’s share of the net decrease in Company
Minimum Gain attributable to such Member Nonrecourse Debt, determined in
accordance with Regulations Section 1.704-2(i)(5). Allocations pursuant to the
previous sentence shall be made in proportion to the respective amounts required
to be allocated to each Member pursuant thereto. The items to be so allocated
shall be determined in accordance with Section 1.704-2(i)(4) of the Regulations.
This Section 10.2.2 is intended to comply with the minimum gain chargeback
requirement in Section 1.704-2(g) of the Regulations and shall be interpreted
consistently therewith.

 

10.2.3           Qualified Income Offset. In the event any Member unexpectedly
receives any adjustments, allocations, or Distributions described in Regulations
Sections 1.704-1(b)(2)(ii)(d)(4), (5), or (6), items of Company income and gain
shall be specially allocated to each such Member in an amount and manner
sufficient to eliminate, to the extent required by the Regulations, the deficit
Adjusted Capital Account Balance of such Member created by such adjustments,
allocations or distributions as quickly as possible, provided that an allocation
pursuant to this Section 10.2.3 shall be made if and only to the extent that
such Member would have a deficit Adjusted Capital Account Balance after all
other allocations provided for in this Article 10 have been tentatively made as
if this Section 10.2.3 were not in the Agreement.

 

10.2.4           Gross Income Allocation. In the event any Member has a negative
Adjusted Capital Account Balance at the end of any taxable year, each such
Member shall be specially allocated items of Company income and gain in the
amount of such excess as quickly as possible, provided that an allocation
pursuant to this Section 10.2.4 shall be made if and only to the extent that
such Member would have a negative Adjusted Capital Account Balance after all
other allocations provided for in this Article 10 have been tentatively made as
if Section 10.2.3 hereof and this Section 10.2.4 were not in the Agreement.

 

43

 

 

10.2.5           Nonrecourse Deductions. Nonrecourse Deductions for any taxable
year shall be specially allocated to the Members in accordance with their
respective Ownership Percentages.

 

10.2.6           Member Nonrecourse Deductions. Any Member Nonrecourse
Deductions for any taxable year shall be specially allocated to the Member who
bears the economic risk of loss with respect to the Member Nonrecourse Debt to
which such Member Nonrecourse Deductions are attributable in accordance with
Regulations Section 1.704-2(i).

 

10.2.7           Section 754 Adjustment. To the extent an adjustment to the
adjusted tax basis of any Company asset pursuant to Code Section 734(b) or Code
Section 743(b) is required, pursuant to Regulations Section
1.704-1(b)(2)(iv)(m), to be taken into account in determining Capital Accounts,
the amount of such adjustment to the Capital Accounts shall be treated as an
item of gain (if the adjustment increases the basis of the asset) or loss (if
the adjustment decreases such basis) and such gain or loss shall be specially
allocated to the Members in a manner consistent with the manner in which their
Capital Accounts are required to be adjusted pursuant to Section 1.704-2(g) of
the Regulations.

 

10.3         Curative Allocations.

 

10.3.1           The allocations set forth in Sections 10.1.2 and 10.2 (the
“Regulatory Allocations”) are intended to comply with certain requirements of
the Regulations. It is the intent of the Members that, to the extent possible,
all Regulatory Allocations shall be offset either with other Regulatory
Allocations or with special allocations of other items of Company income, gain,
loss or deduction pursuant to this Section 10.3. Therefore, notwithstanding any
other provision of this Article 10 (other than the Regulatory Allocations), the
Managers shall make such offsetting special allocations of Company income, gain,
loss or deduction in whatever manner they determine appropriate so that, after
such offsetting allocations are made, each Member’s Capital Account balance is,
to the extent possible, equal to the Capital Account balance such Member would
have had if the Regulatory Allocations were not part of the Agreement and all
Company items were allocated pursuant to Section 10.1.1.

 

10.3.2           The Managers shall have reasonable discretion, with respect to
each Company taxable year, to (i) apply the provisions of Section 10.3.1 hereof
in whatever manner is likely to minimize the economic distortions that might
otherwise result from the Regulatory Allocations, and (ii) divide all
allocations pursuant to Section 10.3.1 hereof among the Members in a manner that
is likely to minimize such economic distortions.

 



44

 

 

10.4         Tax Allocations.

 

10.4.1           Except as set forth in this Section 10.4, allocations for
income tax purposes of items of income, gain, loss, deduction, and credits, and
basis therefor, shall be made in the same manner as such items are allocated in
computing Capital Accounts as set forth in Sections 10.1, 10.2 and 10.3 hereof.
In applying this Section 10.4, each item of income, gain, loss, deduction, and
credits for a taxable year not specially allocated shall be allocated in the
same proportions as the allocation of Profits and Losses for such taxable year.

 

10.4.2           In the event of a contribution of property other than cash to
the Company, income, gain, loss, deduction, and credits with respect to such
contributed property shall be shared among the Members solely for tax purposes
so as to take account of the variation between the basis of the property to the
Company and its initial Gross Asset Value at the time of contribution in
accordance with Code Section 704(c) and the Regulations thereunder.

 

10.4.3           In the event the book value of any Company asset is adjusted to
equal its fair market value in accordance with Regulations Sections
1.704-1(b)(2)(iv)(d) and 1.704-1(b)(2)(iv)(f), subsequent allocations of income,
gain, loss and deduction with respect to such asset shall take into account any
variation between the adjusted basis of such asset for federal income tax
purposes and its fair market value pursuant to Code Section 704(c) and the
Regulations thereunder, using such allocation method permitted thereunder as
selected by the Members.

 

10.4.4           To the extent of any recapture income resulting from the sale
or other taxable disposition of assets of the Company, the amount of any gain
from such disposition allocated to a Member (or a successor in interest) for
federal income tax purposes pursuant to the above provisions shall be deemed to
be recapture income to the extent that such Member has been allocated or has
claimed any deduction directly or indirectly giving rise to the treatment of
such gain as recapture income.

 

10.4.5           The items of income, gain, deduction and loss for tax purposes
allocated to the Members pursuant to this Section 10.4 shall not be reflected in
the Members’ Capital Accounts. Any elections or other decisions relating to such
allocations shall be made by the Managers in any manner that reasonably reflects
the purpose and intent of this Agreement and is consistent with the economic
arrangement among the Members.

 

10.4.6           Pursuant to Treasury Regulations Section 1.752-3(a)(3), the
Members hereby agree to allocate excess nonrecourse liabilities of the Company
in accordance with their respective Ownership Percentages.

 

10.5         Varying Interest in Company. Allocations to any Member whose
Membership Interest changes during a Company taxable year or to any Member who
is a Member for less than a full Company taxable year, whether by reason of the
admission of a Member, the withdrawal of a Member, a non-pro rata contribution
of capital to the Company or any other event described in Section 706(d)(1) of
the Code and the Regulations issued thereunder, shall be made in accordance with
Section 706(d) of the Code and the Regulations promulgated thereunder to take
into account the varying interests of the Members in the Company during the
Company taxable year.

 

45

 

 

10.6         Tax Matters Partner. The TCR Member shall act as the “tax matters
partner” for the Company, as that term is defined in Section 6231(a)(7) of the
Code. This designation is effective only for the purpose of activities performed
pursuant to the Code and corresponding provisions of applicable state law. The
TCR Member, as tax matters partner, shall not take any action that may be taken
by a tax matters partner under Code Sections 6221 through 6234 unless the TCR
Member has received the approval of the Members as to such action. The TCR
Member, as tax matters partner, shall not bind any Member to a settlement
agreement without first obtaining the approval of the Member. The TCR Member, as
tax matters partner, shall promptly mail to each Member a copy of any notice
received by the TCR Member from the Internal Revenue Service in any
administrative proceeding at the Company level relating to the determination of
any Company item of income, gain, loss, expense, deduction or credit. The TCR
Member, as tax matters partner, shall take such action as may be necessary to
cause each Member to become a “notice partner” within the meaning of Section
6231(a)(8) of the Code. The TCR Member, as tax matters partner, shall promptly
(and in any event within five (5) days) forward to each Member copies of all
significant written communications it may receive or send in such capacity. The
provisions of this Section 10.6 shall also apply, mutatis mutandis, in
connection with state and local income tax matters. The provisions of this
Section 10.6 shall survive any liquidation or dissolution of the Company.

 

ARTICLE 11.

BOOKS AND RECORDS

 

11.1         Accounting Period. The Company’s accounting period shall be the
calendar year.

 

11.2         Records. Proper and complete records and books of accounts shall be
kept or shall be caused to be kept by the Managers in which shall be entered
fully and accurately all transactions and other matters relating to the
Company’s business in such detail and completeness as is customary and usual for
businesses of the type engaged in by the Company. The Company shall keep at its
principal place of business the following records:

 

(a)          A current list of the full name and last known address of each
Member, Economic Interest Owner and Manager;

 

(b)          Copies of records to enable a Member to determine the relative
voting rights, if any, of the Members;

 

(c)          A copy of the Certificate of Formation of the Company and all
amendments thereto;

 

(d)          Copies of the Company’s federal, state and local income tax returns
for the three most recent Fiscal Years;

 

46

 

 

(e)          Copies of this Agreement, together with any amendments hereto;

 

(f)          Copies of any financial statements of the Company for the three (3)
most recent Fiscal Years.

 

The Company’s books and records shall be open to the reasonable inspection and
examination of the Members or their duly authorized representatives during
reasonable business hours.

 

11.3         Reports and Financial Statements.

 

11.3.1           Within twenty (20) days of the end of each Fiscal Year, the TCR
Member shall cause each Member to be furnished with the following annual reports
computed as of the last date of the Fiscal Year: (i) an unaudited balance sheet
of the Company; (ii) an unaudited income statement of the Company; and (iii) a
statement of the Members’ Capital Accounts and changes therein in such Fiscal
Year.

 

11.3.2           The TCR Member shall cooperate with any REIT Member, at the
expense of the Company, to provide the REIT Member such information as is
necessary for the REIT Member (or any of its direct or indirect owners) to
determine its qualification as a REIT and its compliance with REIT Requirements.
The TCR Member shall, at the request of any Member, at the expense of the
Company, work in good faith with any designated accountants or auditors of such
Member or its Affiliates so that such Member or its Affiliate is able to comply
with any public reporting, attestation, certification and other requirements
under the Securities Exchange Act of 1934, as amended, applicable to such Member
or Affiliate, including for purposes of testing internal controls and procedures
of the Company.

 

11.4          Tax Returns. The TCR Member shall cause the preparation and timely
filing (taking into account allowed extensions) of all tax returns required to
be filed by the Company pursuant to the Code and all other tax returns deemed
necessary and required in each jurisdiction in which the Company does business.
The TCR Members shall submit such returns to the Members for their review,
comment and approval at least ten (10) days prior to filing. The TCR Member
shall deliver or cause to be delivered to each Member by January 31 a copy of
the tax returns for the Company for the preceding year, together with such
information with respect to the Company as shall be necessary for the
preparation by such Member of its U.S. federal and state income tax returns.

 



47

 



 

ARTICLE 12.

TRANSFERABILITY

 

12.1         General Prohibition. Except as provided in Sections 12.2, and 12.6
hereof, in which event no consent from any party shall be required to effectuate
the transfer(s) described therein, (i) no Member or Economic Interest Owner may
assign, convey, sell, transfer, liquidate, encumber, or in any way alienate
(collectively a “Transfer”), all or any part of its Membership Interest or
Economic Interest without the prior written consent of the Members, which
consent may be given or withheld in the sole discretion of any Member, and (ii)
no Member or Economic Interest Owner may allow a Transfer of any direct or
indirect equity interest in the Member or Economic Interest Owner without the
prior written consent of the Members, which consent may be given or withheld in
the sole discretion of any Member; provided, however, that nothing contained
herein shall prohibit:

 

(a)          any Transfers of direct or indirect equity interests in the TCR
Member so long as such Transfers do not result in a TCR Change of Control;

 

(b)          any Transfers of direct or indirect equity interests in BR REIT;
and

 

(c)          any Transfers of direct or indirect equity interests in the BR
Member so long as after the Transfer the BR Member continues to be controlled,
directly or indirectly, by Bluerock Real Estate, L.L.C. and/or BR REIT.

 

Any attempted Transfer of all or any portion of any Membership Interest or
Economic Interest without the necessary consent, or as otherwise permitted
hereunder, shall be null and void and shall have no effect whatsoever. Upon the
transfer of a Membership Interest or Economic Interest in accordance with this
Article 12, the Ownership Percentages of the transferring Member or Economic
Interest Owner and of the transferee shall be adjusted accordingly.
Notwithstanding anything contained herein to the contrary, no Transfer of any
Membership Interest or Economic Interest, or any direct or indirect equity
interest in a Member or Economic Interest Owner, shall be permitted that would
violate the terms of any loan documents for the Loan or any other loan to the
Company.

 

12.2         Affiliate Transfers. Notwithstanding anything to the contrary
contained in this Agreement (except the last sentence of Section 12.1), the
following Transfers shall not require the approval set forth in Section 12.1:

 

(a)          Any Transfer by BR Member or a Bluerock Transferee of up to one
hundred percent (100%) of its Membership Interest to any Affiliate of Bluerock
Real Estate, L.L.C., including but not limited to any of the following so long
as it continues to be an Affiliate of Bluerock Real Estate, L.L.C.: (i) BR REIT
or any Person that is directly or indirectly owned by BR REIT; (ii) Bluerock
Special Opportunity + Income Fund, LLC or any Person that is directly or
indirectly owned by Bluerock Special Opportunity + Income Fund, LLC; (iii)
Bluerock Special Opportunity + Income Fund II, LLC or any Person that is
directly or indirectly owned by Bluerock Special Opportunity + Income Fund II,
LLC, (iv) Bluerock Special Opportunity + Income Fund III, LLC or any Person that
is directly or indirectly owned by Bluerock Special Opportunity + Income Fund
III, LLC, (v) Bluerock Growth Fund, LLC or any Person that is directly or
indirectly owned by Bluerock Growth Fund, LLC and/or (vi) Bluerock Growth Fund
II, LLC or any Person that is directly or indirectly owned by Bluerock Growth
Fund II, LLC (collectively, a “Bluerock Transferee”); provided, that, following
the date the BR REIT first acquires a direct or indirect interest in the Company
or the Project, in all instances, BR REIT shall either retain, direct or
indirectly, more than fifty percent (50%) of the ownership interest in the BR
Member or otherwise retain the power to control, directly or indirectly, the
major activities of the BR Member such that BR REIT can consolidate the BR
Member on its audited financial statements; and

 

48

 

 

(b)          Any Transfer by TCR Member or a TCR Transferee of up to one hundred
percent (100%) of its Membership Interest to any Affiliate of the TCR Member (a
“TCR Transferee”).

 

12.3         Conditions of Transfer and Assignment. A transferee of a Membership
Interest pursuant to Section 12.1 or 12.2 shall become a Member only if the
following conditions have been satisfied:

 

(a)          the transferor, his legal representative or authorized agent must
have executed a written instrument of transfer of such Membership Interest in
form and substance satisfactory to the Managers;

 

(b)          the transferee must have executed a written agreement, in form and
substance satisfactory to the Managers, assuming all of the duties and
obligations of the transferor under this Limited Liability Company Agreement
with respect to the transferred Membership Interest and agreeing to be bound by
and subject to all of the terms and conditions of this Limited Liability Company
Agreement applicable to it as holder of the transferred Membership Interest;

 

(c)          the transferor, his legal representative or authorized agent, and
the transferee must have executed a written agreement, in form and substance
satisfactory to the Managers, to indemnify and hold the Company, the Managers
and the Members (other than the transferor), and the Indemnitees of the Managers
and the Members (other than the transferor) harmless from and against any loss
or liability arising out of the transfer;

 

(d)          the transferee must have executed such other documents and
instruments as the Managers may deem necessary to effect the admission of the
transferee as a Member; and

 

(e)          unless waived by the Managers, the transferee or the transferor
must have paid the expenses incurred by the Company and the Managers and the
Members (other than the transferor) in connection with the admission of the
transferee to the Company.

 

12.4         Transfers of Economic Interest Only. A permitted transferee of an
Economic Interest who does not become a Member shall be an Economic Interest
Owner only and shall be entitled only to the transferor’s Economic Interest to
the extent assigned. Such transferee shall not be entitled to vote on any
question regarding the Company, and the Ownership Percentage associated with the
transferred Economic Interest shall not be considered to be outstanding for
voting purposes.

 

12.5         Successors as to Economic Rights. References in this Limited
Liability Company Agreement to Members and Membership Interests shall also be
deemed to constitute a reference to Economic Interest Owners and Economic
Interests where the provision relates to economic rights, obligations of a
holder of an interest in the Company or restrictions on Transfer of an interest
in the Company. By way of illustration and not limitation, such provisions would
include those regarding Capital Accounts, distributions, allocations for tax
purposes, and contribution obligations. By way of illustration and not
limitation, such provisions would not include any right to vote on, consent to
or otherwise participate in any decision of the Members or Managers. A
transferee shall succeed to the transferor’s Capital Contributions and Capital
Account to the extent related to the Economic Interest transferred, regardless
of whether such transferee becomes a Member.

 

49

 

 

12.6         Buy/Sell.

 

12.6.1           Either Member may exercise its right to initiate the provisions
of this buy/sell provision (the “Buy/Sell”) at any time after the earlier of (i)
five years from the date of this Agreement or (ii) the second anniversary of the
date of Substantial Completion if either:

 

(a)          the Members are unable to agree unanimously on any Major Decision
and such failure to agree has continued for thirty (30) days after written
notice from one Member to the other Member indicating an intention to exercise
rights under the Buy/Sell; or

 

(b)           the Offeror (as defined below) desires to liquidate its investment
in the Company.

 

The Member wishing to exercise its rights pursuant to the Buy/Sell (the
“Offeror”) shall do so by giving notice to the other Member (the “Offeree”)
setting forth a statement invoking its rights under the Buy/Sell, stating
therein the aggregate dollar amount (the “Valuation Amount”) that the Offeror
would be willing to pay for the Property and the Project (i.e., the assets of
the Company other than cash and cash equivalents and accounts receivable), free
and clear of all liabilities.

 

12.6.2           The Member wishing to exercise its rights pursuant to the
Buy/Sell (the “Offeror”) shall do so by giving notice to the other Member (the
“Offeree”) setting forth a statement invoking its rights under the Buy/Sell,
stating therein the aggregate dollar amount (the “Valuation Amount”) that the
Offeror would be willing to pay for the Property and the Project (i.e., the
assets of the Company other than cash and cash equivalents and accounts
receivable), free and clear of all liabilities.

 

12.6.3           After receipt of such notice, the Offeree shall elect to either
(i) sell its entire Membership Interest in the Company to the Offeror for an
amount equal to the amount the Offeree would have been entitled to receive if
the Company had sold its assets (other than cash and cash equivalents and
accounts receivable) for the Valuation Amount on the Buy/Sell Closing Date and
the Company had immediately paid all Company liabilities (which expressly shall
not include any loan defeasance, yield maintenance and/or pre-payment costs) and
distributed the net proceeds of sale, along with the cash and cash equivalents
and accounts receivable held by the Company as of the Buy/Sell Closing Date, to
the Members in satisfaction of their interests in the Company, or (ii) purchase
the entire Membership Interest of the Offeror in the Company for an amount equal
to the amount the Offeror would have been entitled to receive if the Company had
sold all of its assets (other than cash and cash equivalents and accounts
receivable) for the Valuation Amount on the Buy/Sell Closing Date and the
Company had immediately paid all Company liabilities (which expressly shall not
include any loan defeasance, yield maintenance and/or pre-payment costs) and
distributed the net proceeds of the sale, along with the cash and cash
equivalents and accounts receivable held by the Company as of the Buy/Sell
Closing Date, to the Members in satisfaction of their Membership Interest. The
Offeree shall have sixty (60) days from the giving of the Offeror’s notice in
which to exercise either of its options by giving written notice to the Offeror.
If the Offeree does not elect within such time period to acquire the Offeror’s
Membership Interest, the Offeree shall be deemed to have elected to sell its
Membership Interest to the Offeror as provided in clause (i) above.

 

50

 

 

12.6.4           Within five (5) business days after an election has been made
or deemed made, the acquiring Member shall deposit with a mutually acceptable
third-party escrow agent a non-refundable earnest money deposit in the amount of
one percent (1%) of the Valuation Amount, which amount shall be applied to the
purchase price at the closing of the Buy/Sell. If the acquiring Member should
thereafter fail to consummate the transaction for any reason other than a
default by the selling Member or a refusal by any lender of the Company who has
a right under its loan documents to consent to such transfer to so consent, the
selling Member may exercise one of the following remedies (which shall
constitute the sole and exclusive remedy available to the selling Member and the
Company because of a default by the acquiring Member):

 

(a)          the selling Member may require that the earnest money deposit be
distributed from escrow to the selling Member, free of all claims of the
acquiring Member, as liquidated damages;

 

(b)          the selling Member may, by delivering to the acquiring Member
written notice thereof within fifteen (15) days after the original Buy/Sell
Closing Date, elect to buy the acquiring Member’s entire Membership Interest for
an amount equal to the amount the acquiring Member would have been entitled to
receive if the Company had sold all of its assets (other than cash and cash
equivalents and accounts receivable) for the Valuation Amount and the Company
had immediately paid all Company liabilities (which expressly shall not include
any loan defeasance, yield maintenance and/or pre-payment costs) and distributed
the net proceeds of the sale, along with the cash and cash equivalents and
accounts receivable held by the Company as of the Buy/Sell Closing Date, to the
Members in satisfaction of their Membership Interest, in which case, the
Buy/Sell Closing Date therefor shall be the date specified in the selling
Member’s notice not later than sixty (60) days after the original Buy/Sell
Closing Date; or

 

(c)          if the selling Member was the Offeror, the selling Member may
proceed to cause the Company to sell the Project, without the need for obtaining
any consent or approval of the Members, the Managers or the Management
Committee, so long as (A) the sale price for the Project is equal to or greater
than the Valuation Amount, (B) the sale of the Project is closed not later than
one hundred eighty (180) days after the original Buy/Sell Closing Date and (C)
on closing of the Project sale, the selling Member obtains releases of any Loan
Guaranty or any other guaranty or indemnity agreement for a loan to the Company
as contemplated by Section 12.6.7 as if the other Member were transferring its
Membership Interest at such closing. If the selling Member proceeds with a sale
of the Project, the selling Member shall keep the other Member apprised of the
progress of the sale efforts and shall give the other Member notice of the
closing for the Project sale at least ten (10) days in advance.

 

51

 

 

In addition to the foregoing remedies, if the acquiring Member should fail to
consummate the Buy/Sell transaction for any reason other than a default by the
selling Member or a refusal by any lender of the Company who has a right under
its loan documents to consent to the transfer of the Membership Interest to so
consent, the non-refundable earnest money deposit for any future election by the
acquiring Member to buy the selling Member’s Membership Interest under the
Buy/Sell shall be twenty percent (20%) of the Valuation Amount in connection
with such future election.

 

12.6.5           Subject to Section 12.6.4, the “Buy/Sell Closing Date” of an
acquisition shall be a date set by the acquiring Member not later than ninety
(90) days after an election has been made or deemed made pursuant to Section
12.6.3. The acquiring Member shall give the selling Member notice of the date
selected as the Buy/Sell Closing Date at least ten (10) days in advance of such
Buy/Sell Closing Date. At such closing, the following shall occur:

 

(a)          The selling Member shall assign to the acquiring Member or its
designee the selling Member’s Membership Interest in the Company and shall
execute and deliver to the acquiring Member all documents which may be
reasonably required to give effect to the disposition and acquisition of such
Membership Interest, in each case free and clear of all liens, claims, and
encumbrances (other than the liens, claims, and encumbrances created by this
Agreement and liens, claims, and encumbrances securing debts or obligations of
the Company), with covenants of general warranty;

 

(b)          The acquiring Member shall pay to the selling Member the
consideration for the selling Member’s Membership Interest in the Company in
cash. The purchase price for the selling Member’s Membership Interest will be
adjusted to reflect accrued, liquidated liabilities (including prorations for
unpaid property taxes) that are not otherwise taken into account in determining
the purchase price;

 

(c)          The acquiring Member shall agree to indemnify, defend and hold
harmless the selling Member and each of its Indemnitees against any claim, suit,
action or other proceeding and all related loss, damages, judgments,
settlements, obligations, liabilities, debts, damages and costs and expenses
(including fees and disbursements of attorneys and other professionals and court
costs) incurred by any of them on account of liabilities or obligations of the
Company; and

 

(d)          Upon transfer of its Membership Interest, the selling Member will
be released from all obligations to the Company, the Managers and the Members
under this Agreement to the extent performable after the date of the transfer.

 

52

 

 

Each Member will be responsible for all legal, accounting and similar fees
incurred by it in connection with the transfer of a Membership Interest through
the Buy/Sell. All transfer taxes (whether imposed on a Member or the Company)
and recording fees actually due in connection with any transfer of a Membership
Interest through the Buy/Sell will be paid by the Company and taken into account
as a Company liability in determining the purchase price for the transferred
Membership Interest.

 

12.6.6           It is expressly agreed that the remedy at law for breach of the
obligations of the Members under this Agreement related to the Buy/Sell is
inadequate in view of (i) the complexities and uncertainties in measuring the
actual damage to be sustained by reason of the failure of a Member to comply
fully with such obligations, and (ii) the uniqueness of the Company’s business
and the Members’ relationships. Accordingly, each of such obligations shall be,
and is hereby expressly made, enforceable by an order of specific performance.

 

12.6.7           Notwithstanding anything to the contrary set forth herein, in
the event that BR Member is the acquiring Member and, as of the Buy/Sell Date,
the TCR Member, any of the TCR Guarantors and/or any Affiliate of the TCR Member
is a guarantor under any Loan Guaranty or any other guaranty or indemnity
agreement for a loan to the Company, then as a condition precedent to the
Buy/Sell closing, the BR Member shall procure a release of the TCR Member, such
TCR Guarantors and each such Affiliate, as applicable, under the Loan Guaranty
or other guaranty or indemnity agreement in form and substance reasonably
acceptable to such party, or the BR Member shall obtain at its sole cost and
expense a waiver from the TCR Member, such TCR Guarantors and each such
Affiliate of this obligation, which may be given or withheld in such parties’
sole and absolute discretion. Notwithstanding anything to the contrary set forth
herein, in the event that TCR Member is the acquiring Member and, as of the
Buy/Sell Date, the BR Member and/or any Affiliate of the BR Member is a
guarantor under any Loan Guaranty or any other guaranty or indemnity agreement
for a loan to the Company, then as a condition precedent to the Buy/Sell
closing, the TCR Member shall procure a release of the BR Member and each such
Affiliate, as applicable, under the Loan Guaranty or other guaranty or indemnity
agreement in form and substance reasonably acceptable to such party, or the TCR
Member shall obtain at its sole cost and expense a waiver from the BR Member and
each such Affiliate of this obligation, which may be given or withheld in such
parties’ sole and absolute discretion.

 

12.6.8           Simultaneously with the purchase of a Membership Interest
through the Buy/Sell, the acquiring Member must purchase all loans and advances
made to the Company by the selling Member or any of its Affiliates for the
amount that would be received by the selling Member or the Affiliate in
repayment of those loans and advances assuming that the Company had sold its
assets (other than cash and cash equivalents and accounts receivable) for the
Valuation Amount on the Buy/Sell Closing Date and the Company had immediately
paid all Company liabilities (which expressly shall not include any loan
defeasance, yield maintenance and/or pre-payment costs) and distributed the net
proceeds of sale, along with the cash and cash equivalents and accounts
receivable held by the Company as of the Buy/Sell Closing Date, to the Members
in satisfaction of their interests in the Company. For such purpose, (i) it
shall be assumed that all transfer taxes (whether imposed on a Member or the
Company) and recording fees actually due in connection with any transfer of a
Membership Interest through the Buy/Sell are paid by the Company and taken into
account as a Company liability in determining the amount available for repayment
of such loans and advances and (ii) accrued, liquidated liabilities (including
prorations for unpaid property taxes) that are not otherwise taken into account
taken will be treated as Company liabilities in determining the amount available
for repayment of such loans and advances.

 

53

 

 

ARTICLE 13.

ISSUANCE OF ADDITIONAL MEMBERSHIP INTERESTS

 

Except as otherwise provided for herein, any Person approved by all of the
Members may become a Member in the Company by the issuance by the Company of
Membership Interests for such consideration as all of the Members shall
determine. No new Members shall be entitled to any retroactive allocation of
losses, income or expense deductions incurred by the Company. The Managers may,
upon the approval of all the existing Members, at the time a Member is admitted,
close the Company books (as though the Company’s taxable year had ended) or make
pro rata allocations of loss, income and expense deductions to a new Member for
that portion of the Company’s taxable year in which a Member was admitted in
accordance with the provisions of Section 706(d) of the Code and the Treasury
Regulations promulgated thereunder.

 

ARTICLE 14.

DISSOLUTION AND TERMINATION

 

14.1         Dissolution.

 

14.1.1 The Company shall be dissolved upon the occurrence of any of the
following events:

 

(a)          the unanimous written agreement of all Members;

 

(b)          the Company no longer has an interest in the Project or in any
proceeds (other than cash) received from the sale or other disposition of the
Project;

 

(c)          the election of a Member to discontinue pursuit of the Project in
accordance with Section 8.1.4 or 8.1.5, unless the TCR Member elects to continue
the Company following acquisition of the Membership Interest of the BR Member as
provided in Section 8.1.4; or

 

(d)          a decree of judicial dissolution under the Act.

 

To the maximum extent permitted under the Act, the Company shall not dissolve
upon an event of dissociation with respect to a Member or other event (except
those specifically enumerated above).

 

14.1.2 If a Member who is an individual dies or a court of competent
jurisdiction adjudges him to be incompetent to manage his person or his
property, the Member’s executor, administrator, guardian, conservator, or other
legal representative may exercise all of the Member’s rights for the purpose of
settling his estate or administering his property, but such person shall be a
holder of an Economic Interest and shall not have the rights of a Member, unless
admitted in accordance with Section 12.3. Further, such Person shall be subject
to the provisions of Section 12.5.

 

54

 

 

14.2         Effect of Dissolution. Upon dissolution, the Company shall cease to
carry on any business, except as permitted by Section 18-803 of the Act.

 

14.3         Winding Up, Liquidation and Distribution of Assets.

 

14.3.1           Upon dissolution, the Managers or, if none, the Person or
Persons selected by the Members (the “Liquidators”) shall immediately proceed to
wind up the affairs of the Company.

 

14.3.2           If the Company is dissolved and its affairs are to be wound up,
the Liquidators shall:

 

(a)                Sell or otherwise liquidate all of the Company’s assets as
promptly as practicable;

 

(b)               Allocate any items of income, gain, loss, deduction, and
credits resulting from such sales to the Members and Economic Interest Owners in
accordance with Article 10 hereof;

 

(c)               Discharge all liabilities of the Company, including
liabilities to Members and Economic Interest Owners who are creditors, other
than liabilities to Members and Economic Interest Owners for distributions, and
establish such Reserves as may be reasonably necessary to provide for contingent
or unliquidated liabilities of the Company; and

 

(d)               Distribute the remaining proceeds to the Members in accordance
with Section 9.1.

 

14.3.3           In the final taxable year of the Company, before making the
final distributions provided for in Section 14.3.2(d), Profits and Losses shall
be credited or charged to Capital Accounts of the Members (which Capital
Accounts shall be first adjusted to take into account all distributions other
than liquidating distributions made during the taxable year) in the manner
provided in Article 10. The allocations and distributions provided for in this
Agreement are intended to result in the Capital Account of each Member
immediately prior to the liquidation distributions of the Company’s assets
pursuant to Section 14.3.2(d) being equal to the amount distributable to such
Member pursuant to Section 14.3.2(d). The Managers are authorized to make
appropriate adjustments in the allocation of Profits and Losses and, if
necessary, items of gross income and gross deductions of the Company, for the
taxable year of liquidation of the Company (and, if earlier, the taxable year in
which all or substantially all of the Company’s assets are sold, transferred or
disposed of) as necessary to cause the amount of each Member’s Capital Account
immediately prior to the distribution of the Company’s assets pursuant to
Section 14.3.2(d) to equal the amount distributable to such Member pursuant to
Section 14.3.2(d). Notwithstanding the foregoing, nothing in this Section 14.3.2
shall affect the amounts distributable to the Members under Section 14.3.2(d).

 

55

 

 

14.3.4           Notwithstanding anything to the contrary in this Limited
Liability Company Agreement, if at any time (including upon liquidation of the
Membership Interest or Economic Interest of a Member or Economic Interest
Holder, or the winding up of the Company, or a liquidation within the meaning of
Section 1.704-1(b)(2)(ii)(g) of the Treasury Regulations), if any Member has a
deficit Capital Account (after giving effect to all contributions,
distributions, allocations and other Capital Account adjustments for all taxable
years, including the taxable year during which such event occurs), such Member
shall have no obligation to make any Capital Contribution, and the negative
balance of such Member’s Capital Account shall not be considered a debt owed by
such Member to the Company, any other Member or any other Person for any purpose
whatsoever.

 

14.4         Certificate of Cancellation. When all debts, liabilities and
obligations have been paid and discharged or adequate provisions have been made
therefor and all of the remaining property and assets have been distributed to
the Members, a Certificate of Cancellation may be executed and filed with the
Secretary of State of Delaware in accordance with Section 18-203 of the Act.

 

14.5         Return of Contribution Nonrecourse to Other Members. Except as
expressly provided in this Limited Liability Company Agreement, upon
dissolution, each Member shall look solely to the assets of the Company for the
return of its Capital Contribution. If the Company property remaining after the
payment or discharge of the debts and liabilities of the Company is insufficient
to return the Capital Contributions of one or more Members, such Member or
Members shall have no recourse against any other Member, the Managers or the
members of the Management Committee, unless otherwise expressly provided in this
Limited Liability Company Agreement.

 

ARTICLE 15.

INDEMNIFICATION

 

15.1         Indemnification by Company. The Managers, the Members and the
members of the Management Committee, as well as each Person who holds a direct
or indirect ownership interest in a Manager or a Member and the respective
officers, directors, trustees, managers, agents and employees of any Manager or
Member or any Person who holds a direct or indirect ownership interest in a
Manager or a Member and the respective successors (other than by assignment) of
any other Indemnitee (each, an “Indemnitee”) shall be indemnified and defended
by the Company, to the fullest extent permitted by law, against any and all
claims and demands by third-parties arising out of or related to the Company or
its business or affairs, or any act, omission or failure to act by any of them
in connection with the business or affairs of the Company and related actions,
lawsuits and other proceedings, judgments, awards, settlements, obligations,
liabilities, debts, damages and costs and expenses (including fees and
disbursements of attorneys and other professionals and court costs); provided,
however, that (i) such matter was not the result of fraud, willful misconduct,
material breach of this Agreement or gross negligence on the part of such
Indemnitee or another Indemnitee affiliated with it and, in the case of any act,
omission or failure to act by an Indemnitee, the course of conduct was within
the authority allowed to it by this Agreement and (ii) such Indemnitee or
another Indemnitee affiliated with it is not separately obligated to the
Company, without right of reimbursement, for such amount under another provision
of this Agreement or another written agreement. Any such indemnification will
only be recoverable from the assets of the Company and the Members shall not
have any liability on account thereof; provided, however, that this provision
does not preclude any Member or Manager from requesting Capital Contributions to
fund such indemnification in accordance with Article 8.

 

56

 

 

15.2         Indemnification by Members for Misconduct.

 

15.2.1           TCR Member hereby indemnifies, defends and holds harmless the
Company, BR Member, each Bluerock Transferee and each Indemnitee of BR Member or
a BR Transferee from and against (i) all losses, costs, expenses, damages,
claims and liabilities (including reasonable attorneys’ fees) incurred under any
Loan Guaranty or any other guaranty or indemnity agreement for a loan to the
Company to the extent arising out of any fraud, gross negligence or willful
misconduct on the part of, or by, TCR Member or its Affiliates and (ii) any
claim, suit, action or other proceeding, loss, damages, judgments, settlements,
obligations, liabilities, debts, damages and costs and expenses (including fees
and disbursements of attorneys and other professionals and court costs) to the
extent resulting from the fraud, willful misconduct or gross negligence on the
part of the TCR Member in connection with the Company or its business or affairs
or any course of conduct not within the authority allowed to TCR Member by this
Agreement.

 

15.2.2           BR Member hereby indemnifies, defends and holds harmless the
Company, TCR Member, each TCR Transferee and each Indemnitee of TCR Member or a
TCR Transferee from and against (i) all losses, costs, expenses, damages, claims
and liabilities (including reasonable attorneys’ fees) incurred under any Loan
Guaranty or any other guaranty or indemnity agreement for a loan to the Company
to the extent arising out of any fraud, gross negligence or willful misconduct
on the part of, or by, BR Member or its Affiliates and (ii) any claim, suit,
action or other proceeding, loss, damages, judgments, settlements, obligations,
liabilities, debts, damages and costs and expenses (including fees and
disbursements of attorneys and other professionals and court costs) to the
extent resulting from the fraud, willful misconduct or gross negligence on the
part of the BR Member in connection with the Company or its business or affairs
or any course of conduct not within the authority allowed to BR Member by this
Agreement.

 

ARTICLE 16.

MISCELLANEOUS PROVISIONS

 

16.1         Application of Delaware Law. This Limited Liability Company
Agreement, and the application and interpretation thereof, shall be governed
exclusively by the laws of the State of Delaware, including the Act.

 

57

 

 

16.2         No Action for Partition. No Member or Economic Interest Owner has
any right to maintain any action for partition with respect to the property of
the Company.

 

16.3         Construction. Whenever the singular number is used in this Limited
Liability Company Agreement and when required by the context, the same shall
include the plural and vice versa, and the masculine gender shall include the
feminine and neuter genders and vice versa.

 

16.4         Headings. The headings in this Limited Liability Company Agreement
are inserted for convenience only and are in no way intended to describe,
interpret, define, or limit the scope, extent or intent of this Limited
Liability Company Agreement or any provision hereof.

 

16.5         Waivers. The failure of any party to seek redress for violation of
or to insist upon the strict performance of any covenant or condition of this
Limited Liability Company Agreement shall not prevent a subsequent act, which
would have originally constituted a violation, from having the effect of an
original violation.

 

16.6         Rights and Remedies Cumulative. Unless otherwise specifically
limited by another provision of this Limited Liability Company Agreement, the
rights and remedies provided by this Limited Liability Company Agreement are
cumulative and the use of any one right or remedy by any party shall not
preclude or waive the right not to use any or all other remedies. Such rights
and remedies are given in addition to any other rights the parties may have by
law, statute, ordinance or otherwise, except as otherwise specifically limited
by this Limited Liability Company Agreement.

 

16.7         Severability. If any provision of this Limited Liability Company
Agreement or the application thereof to any person or circumstance shall be
invalid, illegal or unenforceable to any extent, the remainder of this Limited
Liability Company Agreement and the application thereof under other
circumstances shall not be affected and shall be enforceable to the fullest
extent permitted by law.

 

16.8         Successors and Assigns. Each and all of the covenants, terms,
provisions and agreements herein contained shall be binding upon and inure to
the benefit of the parties hereto and, to the extent permitted by this
Agreement, their respective legal representatives, successors and assigns.

 

16.9         Beneficiaries of Agreement. None of the provisions of this
Agreement shall be for the benefit of or enforceable by any creditors of the
Company, a Member or a Manager or by any Person not a party hereto. No creditor
of a Member, a Manager or the Company may require a contribution to the capital
of the Company to be solicited or a distribution to be made by the Company, nor
may any creditor of a Member, a Manager or the Company enforce the obligation of
a Member or a Manager under this Agreement, including any obligation of a Member
to make a contribution to the capital of the Company. A person extending credit
to the Company may never claim that it did so in reliance on an obligation to
contribute capital to the Company within the meaning of Section 18-502(b) of the
Act.

 

58

 

 

16.10         Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original but all of which shall constitute one and
the same instrument.

 

16.11         Federal Income Tax Elections. All elections required or permitted
to be made by the Company under the Code shall be made by the Members.

 

16.12         Certification of Non-Foreign Status. In order to comply with
Section 1445 of the Code and the applicable Treasury Regulations thereunder, in
the event of the disposition by a Member or the Company of a United States real
property interest as defined in the Code and Treasury Regulations, each Member
shall provide to the Company an affidavit stating, under penalties of perjury,
(i) the Member’s address, (ii) the Member’s United States taxpayer
identification number, (iii) that the Member is not a foreign person as that
term is defined in the Code and Treasury Regulations and (iv) if the Member is a
disregarded entity as defined in Section 1.1445-2(b)(2)(iii) of the Regulations,
the identity of the Person considered the owner of its property for United
States income tax purposes and the same information required of the Member as to
such Person. Failure by any Member to provide such affidavit by the date of such
disposition shall authorize the Managers to withhold ten percent (10%) of such
Member’s distributive share of the amount realized by the Company or the Member,
as applicable, on the disposition.

 

16.13         Notices. Any and all notices, offers, demands or elections
required or permitted to be made under this Agreement (“Notices”) shall be in
writing and shall be delivered either by personally delivering it by hand or
Federal Express or similar commercial courier service to the person to whom
Notice is directed, or by electronic mail sent to the appropriate Person, or by
depositing it with the United States Postal Service, certified mail, return
receipt requested, with adequate postage prepaid, addressed to the appropriate
Person (and marked to a particular individual’s attention). Notice shall be
deemed given and effective (i) when hand-delivered if by personal delivery or
Federal Express or similar commercial courier service, (ii) as of the date and
time it is transmitted by electronic mail if there is a written or electronic
record of the date, time and email address to which the Notice was sent, or
(iii) on the third (3rd) business day (which term means a day when the United
States Postal Service, or its legal successor (“Postal Service”) is making
regular deliveries of mail on all of its regularly appointed week-day rounds in
Dover, Delaware) following the day (as evidenced by proof of mailing) upon which
such Notice is deposited, postage pre-paid, certified mail, return receipt
requested, with the Postal Service. Rejection or other refusal by the addressee
to accept the Notice shall be deemed to be receipt of the Notice. In addition,
the inability to deliver the Notice because of a change of address of the party
to whom the Notice was sent shall be deemed to be the receipt of the Notice
sent. The addresses to which Notice is to be sent shall be those set forth below
on Exhibit A or such other address as shall be designated in a Notice sent by
the addressee to the Members and Managers. The Managers shall keep a list of all
designated addresses and such list shall be available to any Member upon request
thereof.

 

59

 

 

16.14         Amendments. Any amendment to this Agreement shall be made in
writing and signed by all Members. If a Manager is not a Member, a Manager will
be bound by an amendment to this Agreement that adversely affects its interests
only to the extent the amendment is approved in writing by the Manager.

 

16.15         Banking. All funds of the Company shall be deposited in its name
in an account or accounts as shall be designated from time to time by the
Managers. All funds of the Company shall be used solely for the business of the
Company. All withdrawals from the Company bank accounts shall be made only upon
check signed by the Managers or by such other persons as the Managers may
designate from time to time.

 

16.16         Jurisdiction; Venue; Waiver of Jury. The parties hereto agree that
any suit brought to enforce this Agreement shall be venued only in any court of
competent jurisdiction in the State of New York, Borough of Manhattan and, by
execution and delivery of this Agreement, each of the parties to this Agreement
hereby irrevocably accepts and waives all objection to the exclusive
jurisdiction of the aforesaid courts in connection with any suit brought to
enforce this Agreement and irrevocably agrees to be bound by any judgment
rendered thereby. Each of the parties hereto hereby agrees that service of
process in any such proceeding may be made by giving notice to such party in the
manner and at the place set forth in Section 16.13 herein, but service of
process shall be effective only on actual receipt, any provision of Section
16.13 to the contrary notwithstanding. Each Member irrevocably and
unconditionally waives any right it may have to a trial by jury in respect of
any legal action arising out of or relating to this Agreement or the
transactions contemplated hereby

 

16.17         Further Assurances. The Members each agree to cooperate, and to
execute and deliver in a timely fashion any and all additional documents or
instruments necessary to effectuate the purposes of the Company and this
Agreement.

 

16.18         Time. TIME IS OF THE ESSENCE OF THIS AGREEMENT AND TO ANY
PAYMENTS, ALLOCATIONS AND DISTRIBUTIONS SPECIFIED UNDER THIS AGREEMENT.

 

60

 

 

16.19         Investment Representations and Indemnity Agreement. Each Member
represents and warrants to the Company and the Members and Managers (other than
such Member) that it has acquired its Membership Interest for investment solely
for its own account and with the intention of holding such Membership Interest
for investment, without any intention of participating directly or indirectly in
any distribution of any portion of such Membership Interest. In addition to the
restrictions on transfer set forth above, each Member understands that Members
must bear the economic risk of this investment for an indefinite period of time
because the Membership Interests are not registered under the Securities Act of
1933, as amended (the “1933 Act”) or the securities laws of any state or other
jurisdiction. Each Member has been advised that there is no public market for
the Membership Interests and that the Membership Interests are not being
registered under the 1933 Act or the securities laws of any state or other
jurisdiction upon the basis that the transactions involving their sale are
exempt from such registration requirements, and each Member acknowledges that
reliance by the Company on such exemption is predicated in part on the Member’s
representations set forth in this Agreement. Each Member acknowledges that no
representations of any kind concerning the Property or the future intent or
ability to offer or sell the Membership Interest in a public offering or
otherwise have been made to the Member by the Company or any other Person or
entity. The Member understands that the Company makes no covenant,
representation or warranty with respect to the registration of securities under
the Securities Exchange Act of 1934, as amended, or the securities laws of any
state or other jurisdiction, or its dissemination to the public of any current
financial or other information concerning the Company. Accordingly, the Member
acknowledges that there is no assurance that there will ever be any public
market for the Membership Interest and that the Member may not be able to
publicly offer or sell any thereof. Furthermore, each Member agrees to indemnify
and defend the Members and Managers (other than such Member), the Company and
any Indemnitee of the Members and Managers (other than such Member) from any
claim, suit, action or other proceeding and all related loss, damages,
judgments, settlements, obligations, liabilities, debts, damages and costs and
expenses (including fees and disbursements of attorneys and other professionals
and court costs) incurred, suffered or sustained by any of them in any manner
because of the falsity of any representation contained in this Section 16.19,
including, without limitation, liability, for violation of the 1933 Act or other
securities laws of the United States or the securities laws of any state or
other jurisdiction which violation would not have occurred had such
representation been true.

 

16.20         No Partnership Interest for Non-Tax Purposes. The Members have
formed the Company under the Act and expressly disavow any intention to form a
partnership under Delaware’s Uniform Partnership Act, Delaware’s Uniform Limited
Partnership Act, or the partnership act or laws of any other state. The Members
do not intend to be partners one to another or partners as to any third party.
To the extent any Member or Manager, by word or action, represents to another
person that any other Member is a partner or that the Company is a partnership,
the Member or Manger making such wrongful representations shall be liable to any
other Member who incurs personal liability by reason of such wrongful
representation.

 

16.21         Entire Agreement. This Agreement contains the entire understanding
among the parties hereto with respect to the subject matter hereof. This
Agreement supersedes all prior and contemporaneous agreements and
understandings, inducements or conditions, express or implied, oral or written
between such parties as to such subject matter.

 

61

 

 

16.22         Separateness Provisions. In order to maintain its status as a
separate entity and to avoid any confusion or potential consolidation with any
Affiliate, the Company will observe the following covenants: (i) maintain books
and records and bank accounts separate from those of any other Person; (ii)
maintain its assets in such a manner that it is not difficult to segregate or
identify such assets; (iii) comply with all organization formalities necessary
to maintain its separate existence; (iv) hold itself out to creditors and the
public as a legal entity separate and distinct from any other entity; (v)
maintain separate financial statements, showing its assets and liabilities
separate and apart from those of any other Person and not have its assets listed
on any financial statement of any other Person, except that the Company’s assets
may be included in a consolidated financial statement of an Affiliate so long as
appropriate notation is made on such consolidated financial statements to
indicate the separateness of the Company from such Affiliate; (vi) prepare and
file its own tax returns separate from those of any Person to the extent
required by applicable law, and pay any taxes required to be paid by applicable
law; (vii) allocate and charge fairly and reasonably any common employee or
overhead shared with Affiliates; (viii) except for capital contributions,
capital distributions or other transaction permitted under the terms and
conditions of this Agreement, not enter into any transaction with any Affiliate,
except upon terms and conditions that are commercially reasonable and
substantially similar to those that would be available on an arm’s-length basis
with third parties; (ix) not commingle its assets or funds with those of any
other Person; (x) no assume, guarantee or pay the debts or obligations of any
other Person; (xi) correct any known misunderstanding as to its separate
identity; (xii) not permit any Affiliate to guarantee or pay its obligations
(other than the TCR Guarantors and direct or indirect owners of the Company);
(xiii) not make loans or advances to any other Person; and (xiv) pay its
liabilities and expenses out of and to the extent of its own funds; provided,
however, that none of the foregoing shall require any Member to make additional
capital contributions, loans or other advances to the Company.

 

(Signatures on following page)

 

62

 

 

IN WITNESS WHEREOF, the parties have executed his Agreement as of the date first
written above.

 

  BR T&C BLVD Member, LLC,   a Delaware limited liability company       By: 
Bluerock Special Opportunity & Income Fund,     LLC, its Manager           By:
Bluerock Real Estate, L.L.C., its Manager               By:           Name:     
    Title:               HCH 106 Town and County L.P.             By: Maple
Multi-Family Development, L.L.C., a     Texas limited liability company, its
general     partner           By: /s/ Timothy J. Hogan     Name: Timothy J.
Hogan     Title: Vice President

 

63

 

 

IN WITNESS WHEREOF, the parties have executed his Agreement as of the date first
written above.

 

  BR T&C BLVD MEMBER, LLC,   a Delaware limited liability company            
By:  Bluerock Special Opportunity & Income Fund II, LLC,     a Delaware limited
liability company, its co-manager               By:  BR SOIF II Manager, LLC,  
    a Delaware limited liability company, its manager                 By:  /s/
Jordan Ruddy         Jordan Ruddy, Authorized Signatory             By: Bluerock
Special Opportunity & Income Fund III, LLC,     a Delaware limited liability
company, its co-manager               By:  BR SOIF III Manager, LLC,       a
Delaware limited liability company, its manager                 By:  /s/ Jordan
Ruddy         Jordan Ruddy, Authorized Signatory             By: Bluerock Growth
Fund, LLC,     a Delaware limited liability company, its co-manager            
    By:  /s/ Jordan Ruddy         Jordan Ruddy, Authorized Signatory

 

64

 

 

List of Exhibits:

 

Exhibit A Information Regarding Members and Management Committee Exhibit B
Property Exhibit C Total Project Budget Exhibit D Plans Exhibit E Pursuit Costs
Budget

 

65

 

 

List of Exhibits:

 

Exhibit A Information Regarding Members and Management Committee Exhibit B
Property Exhibit C Total Project Budget Exhibit D Plans Exhibit E Pursuit Costs
Budget

 

66

 

 

EXHIBIT A

 

INFORMATION REGARDING MEMBERS

 

Member Name
and Address  Initial
Capital Contribution   Initial Ownership
Percentage            BR T&C BLVD Member, LLC
712 Fifth Avenue, 9th Floor
New York, NY 10019  $22,320,000    90%             HCH 106 Town and County L.P.
820 Gessner Road, Suite 760
Houston, TX 77024  $2,480,000    10%             Total  $24,800,000    100%

 

MANAGEMENT COMMITTEE APPOINTMENTS

 

TCR Member Appointments:   BR Member Appointments:       1. Kenneth J. Valach  
1. Ryan MacDonald 2. Sean Rae   2. Jordan Ruddy

 

67

 

 

EXHIBIT B

LEGAL DESCRIPTION

 

Being a tract or parcel, containing 2.3190 acres (101,014 square feet) of land,
situated in the George Bellows Survey, Abstract Number 3, City of Houston,
Harris County, Texas, and consisting of four tracts: 1) all that certain called
25,244 square feet described In deed to TADII Investments, Inc., as recorded
under Harris County Clerk's File {H.C.C.F.) Number W388396; 2) all that certain
called 1.0148 acres described in deed to Performance Development LP., as
recorded under Harris County Clerk's File (H.C.C.F.) Number 20120530439; 3) all
that certain called 0.475 acre described in deed to Alvin Wong Gee, as recorded
under H.C.C.F. Number T207436 ; and 4) being part of and out of Unrestricted

 

Reserve “A”, Block 1, CITYPOINT, a plat of subdivision recorded under Film Code
Number 653107, Harris County Map Records; also being part of and out of that
certain tract described in deed to Memorial City Redevelopment Authority (herein
referred to as the ''MCRA Tract”), as recorded under H.C.C.F. Number
20140105540; said 2.3190 acre tract being more particularly described as follows
(bearings herein are grid bearings based on the Texas Coordinate System, South
Central Zone Number 4204; NAO 83; distances are surface distances based on the
U.S. Survey Foot and may be converted to grid by multiplying by a combined scale
factor of 0.999870017) :

 

BEGINNING at the Intersection of the south right-of-way (R.0.W.) line of
Interstate Highway 10, based on a varying width, with the west R.O.W. line of
Town and Country Boulevard, based on a 100-foot width and dedicated to City of
Houston (public), under H.C.C.F. Number C703140; also being the northeast comer
of that certain called 25,244 square feet described In said deed to TADI
Investments, Inc. and of the herein described tract, from which a Texas
Department of Transportation aluminum disk found for reference bears South 04°33
West, 0.90 feet;

 

THENCE, South 02°42'17” East, with the west R.O.W. line of said Town and Country
Boulevard, at a d stance of 498.80 feet passing the northeast corner of the
aforesaid Unrestricted Reserve “A” of CITYPOINT, and continuing in all a total
distance of 558.74 feet to a 518-lnch iron rod with plastic cap, stamped “TERRA
SURVEYING”, set marking the southeast corner of the herein described tract;

 

THENCE, South 87°17'43” West, departing said west R.O.W. line and along a line
60.00 feet northerly of and parallel with the south line of said MCRA Tract, a
distance of 180.09 feet to a 518-inch iron rod with plastic cap, stamped “TERRA
SURVEYING”, set in the east line of that certain called 3.1080 acres described
in deed to SFP Hotel Partners, LP., as recorded under H.C.C.F. Number
20130225814; said iron rod also being in the west line of said Unrestricted
Reserve “A” and said MCRA Tract, and marking the southwest corner of the herein
described tract;

 

68

 

 

THENCE, North 02°42'17” West, with the east line of said 3.1080 acre tract, and
the west line of said Unrestricted Reserve “A” and said MCRA Tract, at 59.94
feet pass the southwest corner of the aforesaid 0.475 acre tract, and the
northwest corner of said Unrestricted Reserve “A” and said MCRA Tract, from
which an “X” in concrete found for reference bears North 02°42'17” West, 0.56
feet, and from which another “X” In concrete found for reference bears North
19°43' West, 0.58 feet; continuing with said east line and the west line of said
0.475 acre tract, at 175.28 feet pass a 1f2-inch iron rod found marking the
southwest comer of the aforesaid 1.0148 acre tract and the northwest corner of
said 0.475 acre tract; continuing with said east line and the west line of said
1.0148 acre tract, at a distance of 420.74 feet to a 5/8-inch iron rod with cap
found marking the southwest corner of the aforesaid 25,244 square foot tract,
and the northwest corner of said 1.1048 acre tract, and continuing iin all a
total distance of 563.08 feet to a point in the aforesaid south R.O.W. line of
Interstate Highway 10, same being the northeast corner of said 3.1080 acre
tract, the northwest corner of the said 25,244 square foot tract and of the
herein described tract, from which a found 5/8-inchiron rod with cap bears North
38°26' East, 0.19 feet;

 

THENCE, North 88°40'43” East, with said south R.O.W. line and the north line of
said 25,244 square foot tract, a distance of 180.14 feet to the POINT OF
BEGINNING and containing 2.3190 acres (101,014 square feet) of land.

 

This description is based on an ALTA/ACSM Land Title Survey and drawing prepared
by Terra Surveying Company, Inc., under Project Number 2540-1303-809,of even
date.

 

69

 

 

EXHIBIT C

 

TOTAL PROJECT BUDGET

 

70

 

 

Sources and Uses

 

Uses Cost Item  Total   Per Unit  Construction Hard Costs  $50,094,973  
$147,338  General Contractor (GC) Fee  $2,504,749   $7,367  Land  $19,349,400  
$56,910  Taxes  $425,000   $1,250  Legal  $315,000   $926  Closing Costs 
$175,000   $515  Financing  $427,500   $1,257  Investment Banking Fee 
$425,000   $1,250  Architect  $1,085,000   $3,191  Engineering & Surveying 
$125,000   $368  Marketing  $300,000   $882  Construction Interest  $2,619,645  
$7,705  Bluerock Fee  $50,000   $147  Preleasing  $300,000   $882  Leaseup
 Operating Deficit  $597,661   $1,758  Overhead  $2,382,568   $7,008  Soft Cost
Contingency  $623,504   $1,834  Other  $0   $0  Total Project Cost 
$81,800,000   $240,588 

 

Sources    Total   Per Unit  BBVA Compass Construction Loan  $57,000,000  
$167,647  Bluerock Equity  $22,320,000   $65,647  TCR Equity  $2,480,000  
$7,294  Total  $81,800,000   $240,588 

 

71

 

 

EXHIBIT D

PLANS AND SPECIFICATIONS

 

DRAWING
NUMBER DRAWING TITLE 50%
CONSTRUCTION
DOCUMENTS               GENERAL:     G000 Cover Sheet 6/23/2014     G001 Sheet
Index 6/23/2014'     G002 Tabulation&, Symbols and Abbreviations 6/23/2014    
G003 Code Analysis 6/23/2014     G003b Area Analysis 6/23/2014     G006
Transparency Ca1cu1ations 6/23/2014'     G010 Life Safety Plan • BF2
Sub-Basement Floor 6/23/2014     G011 Life Safety Plan • BF1 Basement Floor
6/23/2014     G012 Life Safety Plan • GF Ground Floor 6/23/2014'     G013 Life
Safety Plan • 2F Second Floor 6/23/2014     G014 Life Safety Plan ·3F Third
Floor 6/23/2014     G015 Typical Life safety Plan 6/23/2014'     G021 Accessible
Route • GF Ground Floor 6/23/2014     G024a Accessibility Summary TAS 6/23/2014
    G024b Accessibility Summary  TAS 6/23/2014'     G024c Accessibility
Summary  TAS:. 6/23/2014     G025 Accessibility Summary  FHA 6/23/2014     G031
Assemblies 6/23/2014'     G032 Assemblies 6/23/2014     G033 Assemblies
6/23/2014     G073 2nd Floor Plan • Hose Layout 6/23/2014'               CIVIL  
C1 Cover Sheet 6/23/2014'     C2 General Notes 6/23/2014     C3 Existing Site
Conditions 6/23/2014     C4 Site Demolition Plan 6/23/2014'     C5 Dimensioned
Site Plan 6/23/2014     C6 Site Grading Plan 6/23/2014     C7 Private Water and
Sanitary Sewer Plan 6/23/2014'     C8 Site Drainage Plan/Drainage Area Map
6/23/2014     C9 Pervious/Impervious Drainage Calcs 6/23/2014     C10 Site
Paving Plan 6/23/2014'     C11 Storm Water Pollution Prevention Plan 6/23/2014  
  C12 Storm Water Pollution Prevention Plan Details 6/23/2014     C13 Site
Utility Details 6/23/2014'     C14 Site Construction Details 6/23/2014          
    LANDSCAPE: L1.01 Materials Plan 6/23/2014     L1.02 Materials Plan 6/23/2014
    L1.03 Materials Plan 6/23/2014'     L2.01 Not Issued 6/23/2014     L2.02 Not
Issued 6/23/2014     L2.03 Not Issued 6/23/2014'     L3.01 Construction Details
6/23/2014     L3.02 Construction Details 6/23/2014     L3.04 Construction
Details 6/23/2014'     L4.01 Grading Plan 6/23/2014     L4.02 Grading Plan
6/23/2014     L4.03 Grading Plan 6/23/2014     L5.00 Not Issued 6/23/2014'    
L5.01 Planting Plan 6/23/2014     L5.02 Planting Plan 6/23/2014     L5.03
Planting Plan 6/23/2014'     L6.01 Irrigation Plan 6/23/2014     L6.02
Irrigation Plan 6/23/2014     L6.03 Irrigation Plan 6/23/2014'              
ARCHITECTURAL:     A010 Architectural Site Plan 6/23/2014     A100 Building Plan
·BF2 6/23/2014     A101 Building Plana .BF1 6/23/2014'     A102 Building Plans
·GF Ground Floor 6/23/2014     A103 Building Plans ·2F Second Floor 6/23/2014  
  A104 Building Plans-3F Third Floor 6/23/2014'     A105 Building  Plans-4F-6F
Fourth thru Sixth Floors 6/23/2014     A106 Building Plans ·7F Seventh Floor
6/23/2014     A107 Building Plans. MF Mezzanine Floor 6/23/2014'     A108 Upper
Roof Plan 6/23/2014     A120 Enlarged BF Floor Plan 6/23/2014     A121a Enlarged
GF Floor Plan 6/23/2014     A121b Enlarged GF Floor Plan 6/23/2014'     A121c
Enlarged GF Floor Plan 6/23/2014     A122a Enlarged 2F Floor Plan 6/23/2014    
A122b Enlarged 2F Floor Plan 6/23/2014'     A123 Enlarged 3F Floor Plan
6/23/2014    

 

72

 

 

A124 Enlarged 4F-7F Floor Plan 6/23/2014     A201 Building Elevation 6/23/2014'
    A202 Building Elevation 6/23/2014     A301 Building Sections 6/23/2014    
A311 Wall Sections 6/23/2014     A312 Wall Sections 6/23/2014'     A321a Stair
1-6 and Trash Plans 6/23/2014     A321b Stair 1-4 and Trash Section• 6/23/2014  
  A322a Stair 3-4  Plans 6/23/2014'     A322b Stair 3-4 Sections 6/23/2014    
A323a. Stair 2·5 Plan 6/23/2014     A323b Stair 2-5 Sections 6/23/2014'     A324
Elevation 1 6/23/2014     A325 Elevation 2-3 6/23/2014     A326 Elevation 4
6/23/2014     A402 Unit E2 6/23/2014'     A403 Unit Al 6/23/2014     A404 Unit
A2 6/23/2014     A405 Unit A3-A4 6/23/2014'     A406 Unit A5 6/23/2014     A406a
Unit A5a 6/23/2014     A406b Unit A5b 6/23/2014'     A407 Unit AS 6/23/2014    
A408 Unit A7 6/23/2014     A408a Unit A7a 6/23/2014     A408b Unit A7b
6/23/2014'     A409 Unit AB 6/23/2014     A410 Unit A9 6/23/2014     A411 Unit
A10 6/23/2014'     A412a Unit A5M 6/23/2014     A412b Unit A5M 6/23/2014    
A413a Unit ABM 6/23/2014'     A413b Unit ABM 6/23/2014     A414 Unit B1
6/23/2014     A415 Unit B2 6/23/2014     A418 Unit B3 6/23/2014'     A417 Unit
B4 6/23/2014     A418 Unit B5 6/23/2014     A418a Unit B5A 6/23/2014'     A419a
Unit B3M 6/23/2014     A419b Unit B3M 6/23/2014     A420a Unit B5M 6/23/2014'  
  A420b Unit B5M 6/23/2014     A501 Exterior Details 6/23/2014     A513 Flashing
Details 6/23/2014     A521 Roof Details 6/23/2014'     A522 Parapet Details
6/23/2014     A523 Pool Deck Details 6/23/2014     A531 Stair Details 6/23/2014'
    A552 Screen Wall Details 6/23/2014     A561 Door Details 6/23/2014     A562
Door Details 6/23/2014'     A571 Window Details 6/23/2014     A572 Window
Details 6/23/2014     A601 Door Schedule 6/23/2014     A602 Door Details
6/23/2014'     A611 Window Schedule 6/23/2014     A612 Window Schedule 6/23/2014
              STRUCTURAL:     S0-1A Cover Sheet and Structural Specifications
6/23/2014     S0-1B Structural Specifications 6/23/2014'     S0-2A Concrete
Standards 6/23/2014     S0-2B Concrete Standards 6/23/2014     S0-3B Concrete
Standards 6/23/2014     S0-3A Post Tensioned Standards 6/23/2014'     S0-3B Post
Tensioned Standards 6/23/2014     S0-4 Masonry Standards 6/23/2014     S0-5B
Light Gauge Steel Standards 6/23/2014'     SS1-0 Basement Level Shoring Plan
6/23/2014     SS1-1 Shoring Design and Details 6/23/2014     S1-B2 Foundation
Plan Basement Level B2 6/23/2014'     S1-B1 Foundation/Framing Plan Basement
Level B1 6/23/2014     S1-1 Foundation/Framing Plan Ground Floor 6/23/2014    
S1-2 Framing Plan 2nd Floor (Podium) 6/23/2014'     S1-3 Framing Plan 3rd Floor
6/23/2014     S1-4 Framing Plan 4th-6th Floors 6/23/2014     S1-5 Framing Plan
7th Floor 6/23/2014     S1-6 Framing Plan Mezz and Roof Level 6/23/2014'    
S1-7 Framing Plan Mezz Roof 6/23/2014     S2-1 Basement Wall Sections & Details
6/23/2014     S3-1 Framing Sections & Details 6/23/2014'     S4-1 Column
Schedule 6/23/2014     S5-1 Shearwall Schedule 6/23/2014     S5-2 Shearwall
Schedule 6/23/2014'     S5-3 Shearwall Schedule 6/23/2014               M.E.P:
MEP0.1 Title Sheet/Sheet Index/General Notes 6/23/2014     MEP0.2 Energy
Compliance Commercial 6/23/2014'     MEP0.3 Energy Compliance Commercial
6/23/2014     MEP0.4 Energy Compliance Commercial 6/23/2014     MEP0.5 MEP
Details 6/23/2014     MEP0.6 MEP Details 6/23/2014'               MECHANICAL:
M1.1 Mechanical Site Plan 6/23/2014    

 

73

 

 

M2.1 Mechanical Unit Plans 6/23/2014'     M2.2 Mechanical Unit Plans 6/23/2014  
  M2.3 Mechanical Unit Plans 6/23/2014     M2.4 Mechanical Unit Plans 6/23/2014'
    M3.1 Mechanical Lobby Plans 6/23/2014     M3.2 Mechanical Clubhouse, Fitness
& Skylounge Plans 6/23/2014     M4.1 Mechanical Building  “A” Basement 2 Area A
6/23/2014'     M4.2 Mechanical Building “B” Basement 2 Area  B 6/23/2014    
M4.3 Mechanical Building “A” Basement 1Area A 6/23/2014     M4.4 Mechanical
Building “B” Basement 1 Area B 6/23/2014'     M4.5 Mechanical  Building “A”
First Floor Area A 6/23/2014     M4.6 Mechanical Building “B” First Floor Area B
6/23/2014     M4.7 Mechanical Building “A” Second Floor Area A 6/23/2014    
M4.8 Mechanical Building “B” Second Floor Area B 6/23/2014'     M4.9 Mechanical
Building “A” Third Floor Area A 6/23/2014     M4.10 Mechanical  Building “B”
Third Floor Area B 6/23/2014     M4.11 Mechanical Building “A” Fourth-Sixth
Floor Area A 6/23/2014'     M4.12 Mechanical Building “B” Fourth-Sixth Floor
Area B 6/23/2014     M4.13 Mechanical Building “A” Seventh Floor Area A
6/23/2014     M4.14 Mechanical Building “B” Seventh Floor Area B 6/23/2014'    
M4.15 Mechanical  Building “A” Mezzanine Floor Area  A 6/23/2014     M4.16
Mechanical Building “B” Mezzanine Floor Area B 6/23/2014     M4.17 Mechanical
Building “A” Roof Area A 6/23/2014'     M4.18 Mechanical Building “B” Roof Area
B 6/23/2014               ELECTRICAL: E1.1 Electrical Site Plan 6/23/2014'    
E2.1 Electrical Unit Plans 6/23/2014     E2.2 Electrical Unit Plans 6/23/2014  
  E2.3 Electrical Unit Plans 6/23/2014'     E2.4 Electrical Unit Pl1n1 6/23/2014
    E3.1.1 Electrical Lobby Lighting Plan 6/23/2014     E3.1.2 Electrical Lobby
Power Plans 6/23/2014'     E3.2.1 Electrical Clubhouse, Fitness & Skylounge
Lighting Plan 6/23/2014     E3.2.2 Electrical Clubhouse, Fitness & Skylounge
Power Plans 6/23/2014     E4.1 Electrical Building “A” Basement 2 Area A
6/23/2014'     E4.2 Electrical Building “B” Basement 2 Area B 6/23/2014     E4.3
Electrical Building “A” Basement 1Area A 6/23/2014     E4.4 Electrical Building
“B” Basement 1 Area B 6/23/2014     E4.5 Electrical Building “A” First Floor
Area A 6/23/2014'     E4.6 Electrical Building “B” First Floor Area B 6/23/2014
    E4.7 Electrical Building “A” Second Floor Area A 6/23/2014     E4.8
Electrical Building “B” Second Floor Area B 6/23/2014'     E4.9 Electrical
Building “A” Third Floor Area  A 6/23/2014     E4.10 Electrical Building “B”
Third Floor Area B 6/23/2014     E4-11 Electrical Building “A” Fourth-Sixth
Floor Area A 6/23/2014'     E4.12 Electrical Building “B” Fourth-Sixth Floor
Area B 6/23/2014     E4.13 Electrical  Building “A” Seventh Floor Area A
6/23/2014     E4.14 Electrical Building “B” Seventh Floor Area  B 6/23/2014'    
E4.15 Electrical Building “A” Mezzanine Floor Area  A 6/23/2014     E4.16
Electrical Building “B” Mezzanine Floor Area B 6/23/2014     E4.17 Electrical
Building “A” Roof Area A 6/23/2014'     E4.18 Electrical Building “B” Roof Area
B 6/23/2014     E5.1 Electrical Calculations 6/23/2014     E5.2 Electrical
Calculations 6/23/2014     E5.3 Electrical Calculations 6/23/2014'     E5.4
Electrical Calculations 6/23/2014               PLUMBING: P1.1 Plumbing Site
Plan 6/23/2014     P2.1 Plumbing Unit Plana 6/23/2014     P2.2 Plumbing Unit
Plans 6/23/2014'     P2.3 Plumbing Unit Plans 6/23/2014     P2.4 Plumbing Unit
Plans 6/23/2014     P3.1 Plumbing Lobby Plans 6/23/2014'     P3.2 Plumbing
Clubhouse, Fitness & Skylounge Plans 6/23/2014     P4.1 Plumbing Building “A”
Basement 2 Area A 6/23/2014'     P4.2 Plumbing Building “B” Basement 2 Area B
6/23/2014     P4.3 Plumbing Building “A” Basement 1 Area A 6/23/2014     P4.4
Plumbing Building “B” Basement 1 Area B 6/23/2014'     P4.5 Plumbing Building
“A” Fire Floor Area A 6/23/2014     P4.6 Plumbing Building “B” First Floor Area
B 6/23/2014     P4.7 Plumbing Building “A” Second Floor Area  A 6/23/2014'    
P4.8 Plumbing Building “B” Second Floor Area B 6/23/2014     P4.9 Plumbing
Building “A” Third Floor Area A 6/23/2014     P4.10 Plumbing Building “B” Third
Floor Area1 B 6/23/2014'     P4.11 Plumbing Building “A” Fourth-Sixth Floor
Area  A 6/23/2014     P4.12 Plumbing Building “B” Fourth-Sixth Floor Area B
6/23/2014     P4.13 Plumbing Building “A” Seventh Floor Area A 6/23/2014    
P4.14 Plumbing Building “B” Seventh Floor Area B 6/23/2014'     P4.15 Plumbing
Building “A” Mezzanine Floor Area A 6/23/2014     P4.16 Plumbing Building “B”
Mezzanine Floor Area B 6/23/2014     P4.17 Plumbing Building “A” Roof Area A
6/23/2014'     P4.18 Plumbing Building “B” Roof Area  B 6/23/2014     P5.1
Plumbing Risers 6/23/2014     P5.2 Plumbing Risers 6/23/2014'     P5.3 Plumbing
Risers 6/23/2014     P5.4 Plumbing Risers 6/23/2014               INTERIOR
DESIGN: 1D0.00 COVER SHEET 6/23/2014'     1D1.01 LEASING-INTERIOR PLAN 6/23/2014
    1D1.02 OUTDOOR LIVING-INTERIOR PLAN 6/23/2014     1D1.03 AMENITIES LEVEL
2-INTERIOR PLAN 6/23/2014'     1D1.04 FITNESS LEVEL 3 INTERIOR PLAN 6/23/2014  
  1D1.05 SKY LOUNGE LEVEL 5-INTERIOR PLAN 6/23/2014     1D2.01
LEASING·DECORATIVE POWER PLAN 6/23/2014'    

 

74

 

 

1D2 02 OUTDOOR LIVING ·DECORATIVE POWER PLAN 6/23/2014     1D2.03 AMENITIES
LEVEL 2 ·DECORATIVE POWER PLAN 6/23/2014     1D2.04 FITNESS LEVEL 3 ·DECORATIVE
POWER PLAN 6/23/2014'     1D2.05 SKY LOUNGE LEVEL 5 ·DECORATIVE POWER PLAN
6/23/2014     1D3.01 LEASING ·REFLECTED CEILING PLAN 6/23/2014     1D3.02
OUTDOOR LIVING • REFLECTBO CEILING PLAN 6/23/2014     1D3.04 FITNESS LEVEL 3 •
REFLECTED CEILING PLAN 6/23/2014'     1D3.05 SKY LOUNGE LEVEL 5·REFLECTED CBLING
PLAN 6/23/2014     1D4.01 LEASING • FINISH PLAN 6/23/2014     1D4.03 AMENITIES
LEVEL 2 • FINISH PLAN 6/23/2014'     1D4.04 FITNESS LEVEL 3 • FINISH PLAN
6/23/2014     1D4.05 SKY LOUNGE LEVEL 5 • FINISH PLAN 6/23/2014     1D6.01
LEASING • FURNITURE PLAN 6/23/2014'     1D6.02 OUTDOOR LIVING • FURNITURE PLAN
6/23/2014     1D5.03 AMENITIES LEVEL 2 • FURNTURE PLAN 6/23/2014     1D5.04
FITNESS LEVEL 3 FURNITURE PLAN 6/23/2014'     1D5.05 SKY LOUNGE LEVEL 5
.FURNITURE PLAN 6/23/2014     1D6.01 ENLARGED PLANS AND ELEVATIONS 6/23/2014    
1D6.02 ENLARGED PLANS AND ELEVATIONS 6/23/2014'     1D7.01 INTERIOR  ELEVATIONS
6/23/2014     1D7.02 INTERIOR  ELEVATIONS 6/23/2014     1D7.03
INTERIOR  ELEVATIONS 6/23/2014     1D7.04 INTERIOR ELEVATIONS 6/23/2014'    
1D7.05 INTERIOR B.EVATIONS 6/23/2014     1D8.01 MILLWORK DETAILS 6/23/2014'    
1D9.01 LIGHTING SCHEDULE 6/23/2014     1D9.02 FINISH LEGEND 6/23/2014     1D9.03
APPLIANCE. PLUMEING & HARDWARE LEGEND 6/23/2014'     1D9.04 INTERIOR DOOR &
OPENNG SCHEDULE 6/23/2014    

 

75

 

 

EXHIBIT E

 

PURSUIT COSTS BUDGET

 

76

 

 

TCR Control Job Cost Activity 06-25-2014          Page 1 Design:
W:\timberline\REPORT\JC Activity Condensed 8-07.rpt Files Used: MASTER.JCM    
HISTORY .JCT, CURRENT .JCT

 

Accounting Dates: to  

 

Acctg               App             Date Date   Description   Vendor   Invoice  
0 0 Batch   Amount     Commitment   Stamp                                    
4002-019 City Center                               75-50-015 Escrow Deposits    
                                                              12-09-13   City
Center Escrow Depost           JC   127855   75,000.00         12-09-2013
02-03-14   City Center Extension           JC   128763   37,500.00        
02-03-2014 03-03-14   City Center Extension           JC   129276   50,000.00  
      03-03-2014 04-01-14   City Centr Ernst Mony Dep           JC   129926  
25,000.00         04-01-2014 04-02-14   City Centr Ernst Mony Dep           JC  
129951   837,500.00         04-02-2014 04-03-14   Independent Consideration
DIDISWOROO 040314           AP   129530   100.00         04-04-2014 04-03-14  
Independent Consideration LCLINVESOO 040314           AP   129530   100.00      
  04-04-2014 04-04-14   City Center Indpndnt Cnsd           JC   130006  
7,700.00         04-04-2014 04-23-14   (Rev)Independent Consdrtn DIDISWOROO
040314           AP   129781   100.00 -       04-24-2014 05-09-14   City Center
Earnest Depst           JC   130676   50,000.00         05-09-2014 06-02-14  
City Center Earnest Depst           JC   131127   25,000.00         06-02-2014
06-04-14   Compass Bank Due Diligenc           JC   131168   45,000.00        
06-04-2014 06-17-14   City Center Earnest Depst           JC   131510  
25,000.00         06-17-2014 06-19-14   Reel Cmpss Bnk Due Dilgnc           JC  
131552   45 ,000.00 -       06-19-2014     Cost Code Totals   1,132,800.00 •    
                                        77-52-005 TCR-Legal                    
                                              12-20-13   NB-Prof Svcs  
WINSTEADOO   1832777   AP   128223   1,330.00         12-20-2013 01-23-14   Prof
Svcs   WINSTEADOO   1842336   AP   128615   5,346.25         01-23-2014 03-05-14
  Prof Svcs   WINSTEADOO   1850786   AP   129099   251.40         03-05-2014
03-05-14   Prof Svcs   WINSTEADOO   1850787   AP   129099   4,500.00        
03-05-2014 03-26-14   Prof Svcs   WINSTEADOO   1860468   AP   129399   252.45  
      03-27-2014 03-26-14   Prof Svcs   WINSTEADO O   1860469   AP   129399  
18,463.45         03-27-2014 04-18-14   Prof Svcs   WINSTEADOO   1866309   AP  
129738   5,676.25         04-21-2014 04-18-14   Prof Svcs   WINSTEADOO   1866310
  AP   129738   10,255.30         04-21-2014 05-23-14   Prof Svcs   WINSTEADOO  
1878057   AP   130228   991.80         05-23-2014 05-23-14   Prof Svcs  
WINSTEADOO   1878058   AP   130228   3,355.05         05-23-2014 05-23-14   Prof
Svcs   WINSTEADOO   1878059   AP   130228   3,420.93         05-23-2014 05-30-14
  Prof Svcs   WINSTEADOO   1878054   AP   130299   841.50         05-30-2014    
Cost Code Totals   54,684.38 •                                            
77-52-035 LCO-Meals & Entertainment                                            
                      02-14-14   Expense Report   SEANDRAEOO   010114   AP  
128886   29.00         02-17-2014 04-03-14   Expense Report   SCOTTDAVOO  
030114A   AP   129527   120..50         04-04-2014 04-11-14   Expense Report  
SEANDRAEOO   030114   AP   129643   30.83         04-11-2014 04-11-14   Expense
Report   SEANDRAEOO   030114   AP   129643   37.00         04-11-2014 05-23-14  
Expense Report   INGEDELAOO   050114   AP   130196   19.61         05-23-2014
06-03-14   Expense Report   SCOTTDAVOO   050114   AP   130317   60.00        
06-03-2014     Cost Code Totals   296.94 *                                      
      77-52-040 LCO-Travel                                                      
            04-03-14   Expense Report   SCOTTDAVOO   030114A   AP   129527  
1.50         04-04-2014 05-15-14   Prof Svcs   ALLALIMOOl   1015   AP   130107  
100.00         05-15-2014 06-18-14   Prof Svcs   ALLALIMOOl   1044   AP   130494
  100.00         06-18-2014     Cost Code Totals   201.50 •                    
                        77-52-055 Delivery                                      
                            12-20-13   NB-Delivery   BEELINEDOO   191757   AP  
128223   31.61         12-20-2013 01-23-14   Delivery   BEELINEDOO   193125   AP
  128615   54.41         01-23-2014 03-14-14   Delivery   FEDEX04   2-579-95340
  AP   129234   19.11         03-14-2014 04-18-14   Delivery   BEELINEDOO  
197751   AP   129738   25.64         04-21-2014 04-28-14   Delivery   FEDEX04  
2-624-68756   AP   129846   9.29         04-28-2014 04-29-14   Conference Calls
  INTERCALLl   1742374756   AP   129865   1.84         04-29-2014 04-29-14  
Conference calls   INTERCALLl   1742424833   AP   129865   33.24        
04-29-2014 OS-23-14   Delivery   FEDEX04   2-654-28498   AP   130228   23.19    
    05-23-2014

 

77

 

 

TCR Control Job Cost Activity 06-25-2014 Page 2 Design: W:\timberline\REPORT\JC
Activity Condensed 8-07 .rpt    

 

Accounting Dates: to  

 

Acctg               App             Date Date   Description   Vendor   Invoice  
0 O Batch   Amount     Commitment   Stamp                                    
4002-019 City center                               77-52-055 Delivery          
                                                        06-12-14   Delivery  
FEDEX04   2-675-88850   AP   130457   17.96         06-12-2014     Cost Code
Totals   216.29 *                                             77-52-075 Long
Distance                                                                  
01-16-14   NB-Conf Calls   INTERCALLl   1742316142   AP   128539   16.60        
01-16-2014 06-12-14   Conference Calls   INTERCALLl   1742491668   AP   130457  
2.43         06-12-2014 06-12-14   Conference Calls   INTERCALLl   1742521239  
AP   130457   28.07         06-12-2014     Cost Code Totals   47.10 *          
                                  79-54-015 Construction Loan Fees              
                      06-19-14   Reel Cmpss Bnk Due Dilgnc           JC   131552
  45,000.00         06-19-2014     Coat Code Totals   45,000.00 *              
                              79-54-055 Appraisal/Review Fee                    
                                              06-12-14   Appraisal Fee  
bankofamo5   061114   AP   130457   5,500.00         06-12-2014     Coat Code
Totals   5,500.00 *                                             81-56-005
Architect                                                                  
01-16-14   NB-Prof Svcs   EDIINTEROO   11327.000-11   AP   128539   750.00      
  01-16-2014 03-05-14   Prof Svcs   ZCARESIDOO   201401103   AP   129099   3,
500.00         03-05-2014 05-02-14   Prof Svcs   EDIINTEROO   14326.000-1   AP  
129925   30,000.00         05-02-2014 05-30-14   Prof Svcs   EDIINTEROO  
14326.000-2   AP   130299   60,000.00         05-30-2014     Cost Code Totals  
94,250.00 *                                             81-56-021 Delivery,
Postage, Copies, etc                                                            
      04-18-14   Delivery   FEDEX04   2-614-52410   AP   129738   9,78        
04-21-2014     Cost Code Totals   9.78 •                                        
    81-56-105 Blueprints                                                        
          06-06-14   Prints   A&ETHEGRA   30783   AP   130373   26.61 *      
06-06-2014     Cost Code Totals   26.61                                        
      82-56-015 A/E Reimburseablee                                              
                    01-31-14   Prof Svcs   TERRAASSOO   23673   AP   128742  
1,253.33         01-31-2014 02-21-14   Prof Svcs   TERRAASSOO   23755   AP  
128970   137.43         02-21-2014 04-18-14   Prof Svcs   TERRAASSOO   23968  
AP   129738   1.70         04-21-2014 05-23-14   Prof Svcs   TERRAASSOO   24043
  AP   130228   142. 13         05-23-2014     Cost Code Totals   1,534.59 *    
                                        82-56-030 Geotech Soil Teets            
                                                      03-26-14   Prof Svcs  
ULRIENGIOO   2014-009-01   AP   129399   5,500.00         03-27-2014 05-20-14  
Prof Svcs   ULRIENGIOO   2014-009-02   AP   130141   17,525.00        
05-20-2014     Cost Code Totals   23,025.00 •                                  
          82-56-035 Civil Engineering                                          
                        01-31-14   Prof Svcs   TERRAASSOO   23673   AP   128742
  3,560.34         01-31-2014 02-21-14   Prof Svcs   TBRRAASSOO   23755   AP  
128970   6,463.07         02-21-2014 04-18-14   Prof Svcs   TERRAASSOO   23968  
AP   129738   659.34         04-21-201'1

 

78

 

 

TCR Control Job Cost Activity 06-25-2014 Page 3 Design: W:\timberline\REPOR T\JC
Activity Condensed 8-07.rpt    

 

Accounting Dates: to  

 

Acctg               App             Date Date   Description   Vendor   Invoice  
O O Batch   Amount     Commitment   Stamp                                    
4002-019 City Center                               82-56-035 Civil Engineering  
                                                                05-23-14   Prof
Svcs   TERRAASSOO   24043   AP   130228   2,343.92         05-23-2014     Cost
Code Totals   13,026.67 *                                             82-56-055
Environmental Consultant                                                        
          03-04-14   Prof Svcs   INCOTECHOO   14-213   AP   129092   5,250.00  
      03-04-2014 05-02-14   Prof Svcs   INCOTECHOO   14-294   AP   129925  
5,558.92         05-02-2014     Cost Code Totals   10,809.92 *                  
                          82-57-001 Survey                                      
                            01-31-14   Prof Svcs   TER.RAASSOO   23673   AP  
128742   3,453.18         01-31-2014 05-23-14   Prof Svcs   TER.RAASSOO   24043
  AP   130228   8,109.20         05-23-2014     Cost Code Totals   11,562.39 *  
                                          92-57-010 Topographical              
                                                    02-21-14   Prof Svcs  
TERRAASSOO   23755   AP   128970   1,650.00         02-21-2014     Cost Code
Totals   1,650.00 *             Primary Job Total   1,394,640.16 *            
Job Total   1,394,640.16 *              Report Total   1,394,640.16 *        

 

79

 

 

EXHIBIT F

 

LIST OF AUTHORIZED CLOISING DOCUMENTS

 

Loan Documents:

 

(1)Construction Loan Agreement among the Company, Compass Bank and the other
lenders from time to time party thereto

 

(2)Deed of Trust, Assignment of Leases and Rents, Security Agreement and Fixture
Filing executed by the Company in favor of Lee Q. Vardaman as trustee

 

(3)Promissory Note in the original principal amount of $37,000,000 executed by
the Company and payable to the order of Compass Bank

 

(4)Promissory Note in the original principal amount of $20,000,000 executed by
the Company and payable to the order of Patriot Bank

 

(5)Environmental Indemnity Agreement executed by the Company and the TCR
Guarantors for the benefit of Compass Bank, as Agent

 

(6)Guaranty executed by the TCR Guarantors for the benefit of Compass Bank, as
Agent

 

(7)BR T&C Blvd., LLC Senior Secured Credit Facility Fee Letter from Compass Bank
and agreed and accepted by the Company

 

(8)UCC-1 financing statement naming the Company as debtor and Compass Bank, as
Agent, as secured party to be filed with the Delaware Secretary of State

 

Property Acquisition Documents:

 

(1)Special Warranty Deed executed and acknowledged by Performance Development,
L.P. and the Company

 

(2)Non-Foreign Person Affidavit executed and acknowledged by Performance
Development, L.P.

 

(3)Notice to Purchaser executed and acknowledged by Performance Development,
L.P. and the Company

 

(4)Seller/Owner Affidavit executed and acknowledged by Performance Development,
L.P.

 

(5)Substitute Form 1099-S or Form 1099 executed by Performance Development, L.P.

 

80

 

 

(6)Settlement Statements executed by the Company and Performance Development,
L.P.

 

(7)Assignment and Assumption of Leases executed by Performance Development, L.P.
and the Company

 

(8)Assignment of the Utility Capacity executed and acknowledged by Performance
Development, L.P.

 

(9)Name Transfer Authorization From executed by Performance Development, L.P.
and the Company

 

(10)Tenant Notice Letters executed by Performance Development, L.P. and the
Company for Burlap and Barrel and Comedy Sportz

 

(11)Assignment of Property Agreements by and between Performance Development,
L.P. and the Company

 

(12)Assignment and Assumption of Lease Termination Agreements by and between
Maple Multi-Family Land TX, L.P. and the Company

 

(13)Special Warranty Deed executed and acknowledged by Alvin W. Gee and Janice
Lum Gee

 

(14)Assignment and Assumption of Lease, executed by Alvin W. Gee and Janice Lum
Gee and the Company

 

(15)Tenant Notice Letter to Town and Country Orthodontics, P.C. executed by
Alvin W. Gee and Janice Lum Gee and the Company

 

(16)FIRPTA Certificate executed by Alvin W. Gee and Janice Lum Gee

 

(17)Seller/Owner Affidavit executed and acknowledged by Alvin W. Gee and Janice
Lum Gee

 

(18)Substitute Form 1099-S or Form 1099 executed by Alvin W. Gee and Janice Lum
Gee

 

(19)Settlement Statements executed by the Comnpany and Alvin W. Gee and Janice
Lum Gee

 

(20)Retail Lease Agreement executed by the Company and Alvin Gee Photography,
Inc.

 

(21)Guaranty executed by Alvin W. Gee and Janice Lum Gee for the benefit of the
Company

 

(22)Special Warranty Deed executed and acknowledged by TADI Investments, Inc.

 

81

 

 

(23)Certificate of Non Foreign Status executed by TADI Investments, Inc.

 

(24)Seller/Owner Affidavit executed and acknowledged by TADI Investments, Inc.

 

(25)Substitute Form 1099 or Form 1099 executed by TADI Investments, Inc.

 

(26)Settlement Statement executed by the Company and TADI Investments, Inc.

 

(27)Notice to Buyer of Exchange Agreement executed by the Compapny and TADI
Investments, Inc.

 

(28)Special Warranty Deed executed and acknowledge by SFP Hotel Investors, L.P.

 

(29)Notice to Purchaser executed and acknowledged by SFP Hotel Investors, L.P.
and the Company

 

(30)Declaration of Restrictive Covenants executed and acknowledged by SFP Hotel
Investors, L.P. and the benefitted parties listed therein

 

(31)Certificate of Non Foreign Status executed and acknowledged by SFP Hotel
Investors, L.P.

 

(32)Seller/Owner Affidavit executed and acknowledged by SFP Hotel Investors,
L.P.

 

(33)Substitute Form 1099 or Form 1099 executed by SFP Hotel Investors, L.P.

 

(34)Settlement Statements executed by the Company and SFP Hotel Investors, L.P.

 

(35)Master Settlement Statement executed by the Company

 

(36)Assignment of Purchase and Sale Agreement by and between Maple Multi-Family
Land TX, L.P. and the Company, assigning the Purchase and Sale Agreement, dated
June 17, 2014, by and between Maple Multi-Family Land TX, L.P. and Performance
Development, L.P.

 

(37)Assignment of Purchase and Sale Agreement by and between Maple Multi-Family
Land TX, L.P. and the Company, assigning the Purchase and Sale Agreement, dated
May 12, 2014, by and between Maple Multi-Family Land TX, L.P. and TADI
Investments, Inc.

 

(38)Assignment of Purchase and Sale Agreement, by and between Maple Multi-Family
Land TX, L.P. and the Company, assigning the Purchase and Sale Agreement, dated
April 2, 2014, by and between Maple Multi-Family Land TX, L.P. and Alvin W. Gee
and Janice Lum Gee

 

(39)Assignment of Purchase and Sale Agreement by and between Maple Multi-Family
Land TX, L.P. and the Company, assigning the Purchase and Sale Agreement, dated
December 9, 2013, by and between Maple Multi-Family Land TX, L.P. and SFP Hotel
Investors, L.P.

 

82

 

 

(40)Four Assignments of Professional Contracts, Authorizations and Warranties by
and between Maple Multi-Family Land TX, L.P. and the Company

 

83

 